      1:17-cv-01201-SEM-EIL # 90-3                                  Page 1 of 42
                                                                                                                                           E-FILED
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.                                                  Monday, 08 July, 2019 02:46:55 PM
BOWMAN, JESSICA 11/07/2018                                                                               Clerk, U.S. District Court, ILCD

                                                                   Page 1                                                              Page3
             IN THE UNITED STATES DISTRICT COURT FOR THE
                 CENTRAL DISTRICT OF ILLINOIS
  2                                                                                               IND EX
  3     - - - - - - - - - - - - - - - - -X
        CURTIS LOVELACE, LOGAN LOVELACE, : Contains                             2
  4     LINCOLN LOVELACE, & CHRISTINE : Confidential                            3    NAME: DR. JESSICA H. BOWMAN            PAGE
        LOVELACE on behalf of her minor : lnfonnation
        son LARSON LOVELACE,                                                    4     Examination By: Ms. Thompson    5,164
  6             Plaintiffs,
                                                                                5     Examination By: Mr. Hansen   118, 166
                       : Case No.                                               6     Examination By: Ms. Emery    138
  7     v.              : l:17-cv-01201
                          JES-JEH                                               7
  8     DET. ADAM GIBSON, POLICE CHIEF                                         8
        ROBERT COPLEY, SGT. JOHN SUMMERS,:
  9     LT. DINA DREYER, DET. ANJANETTE                                        9
        BISWELL, UNKNOWN QUINCY POLICE                                        10     EXHIBITS:                         MARKED
 10     OFFICERS, GARY FARHA, CORONER
        JAMES KELLER, THE CITY OF QUINCY,:                                    11     E xhibit 1 - Autopsy report             4
 II     and COUNTY OF ADAMS,
                                                                              12     Exhibit 2 - Bowman file re: C. Lovelace      44
 12             Defendants.              :
        - - - - - - - - - - - - - - - - -X
                                                                              13     Exhibit 3 - Keller/Bowman e-mails          83
 13                                                                           14     Exhibit 4 - Gibson/Bowman e-mails           112
 14                                                                           15     Exhibit 5 - Photo ofC. Lovelace in bed 139
            VIDEO-DEPOSITION OF DR. JESSICA H. BOWMAN,
 15                                                                           16     Exhibit 6 - Photo re: C. Lovelace hands 140
         taken by the Plaintiffs, before Julie M. McCumin,
 16                                                                           17     Exhibit 7 - Photo re: C. Lovelace neck     146
         Certified Shorthand Reporter of the State of Iowa,                   18     Exhibit 8 - Photo re: C. Lovelace mottling 150
 17
         at Hampton Inn Keokuk, 320 I Main Street, Keokuk,                    19     Exhibit 9 - Photo re: C. Lovelace lips    151
 18                                                                           20     Exhibit IO - Photo re: C. Lovelace eyes    152
         Iowa, commencing at 2:30 p.m., Wednesday,
 19                                                                           21
         November 7, 2018.
 20                                                                           22
 21                                                                           23
 22
 23                                                                           24
 24                                                                           25
 25      JULIE M McCURNIN - CERTIFIED SHORTIIAND REPORTER


                                                                   Page2                                                           Page4
  1     APPEARANCES:                                                           I              PR OC E EDING S
  2     For the Plaintiffs: TARA THOMPSON, ESQ.
                      Loevy & Loevy                                            2                  (Deposition Exhibit 1 was
  3                   311 North Aberdeen. 3rd Floor                            3                  marked for identification.)
                      Chicago, IL 60607
  4                   (312)243-S900                                            4           THE VIDEOGRAPHER: Here begins TapeNo. 1
                      tara@loevy.com
  s                                                                            5    in the videotaped deposition ofDr. Jessica Bowman,
        For the Quincy     ELLEN K. EMERY, ESQ.                                 6   in the matter ofCurtis Lovelace, Logan Lovelace,
  6     Defendants:       Ancel, Glink, Diamond, Bush,
                      DiCianni & Krafthefer                                     7   Lincoln Lovelace, and Christine Lovelace on behalf
  7                  140 South Dearborn Street                                  8   ofher minor son, Larson Lovelace, Plaintiffs,
                     Chicago, IL 60603
  8                  (312)782-7606                                              9   versusDetective AdamGibson, Police ChiefRobert
                     eemery@ancelglink.com
  9                                                                            IO   Copley, Sergeant John Summers, LieutenantDina
        For the County JAMES A HANSEN, ESQ.                                   11    Dreyer, Detective Anjanette Biswell, Unknown Quincy
 10     Defendants:      Scluniedeskamp, Robertson.
                      Neu & Mitchell, LLP                                     12    Police Officers,Gary Farha, Coroner James Keller,
 It                 S2S Jersey                                                13    the City ofQuincy, and County ofAdams,
                    Quincy, IL 62301
 12                 (217)223-3030                                             14    Defendants, in the United StatesDistrict Court for
                    jhansen@smm.com
 13                                                                           15    the CentralDistrict ofIllinois, CaseNo.
 14     Also Present:           Janis Fortin, Videographer                    16    1:17-cv-O1201-JES-JEH.
                          Video Production Services of
 IS                          Iowa, LC                                         17           Today's date isNovember 7, 2018. The
                           I 004 North Broadway Street                        18    time on the video monitor is 2:30 p.m.
 16                       Ml. Pleasant, IA 52641
                          (319)385-2041                                       19           The videographer today is Janice Fortin
 17                       vpsia@aol.com
 18                                                                           20    representing PlanetDepos.
                          Curtis Lovelace, Plaintiff                          21           This video deposition is taking place at
 19                       Christine Lovelace, Plaintiff
 20                                                                           22    Hampton Inn Keokuk, 320 I Main Street, Keokuk, Iowa.
 21                                                                           23           WouldCounsel please voice-identify
 22
 23                                                                           24    themselves and state whom they represent.
 24
 25                                                                           25           MS THOMPSON: Dr. Bowman, I'm Tara


                                                                                                                           I (Pages I to 4)
                                                   SUSAN FRYE COURT REPORTING 1515-284-1972
                                                    300 Walnut Street, #36, Des Moines, IA 50309--2224                                  EXHIBIT B
   1:17-cv-01201-SEM-EIL # 90-3                     Page 2 of 42
CURTIS LOVELACE, et al.vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                  Page 5                                                     Page 7
   I   Thompson, and I represent the plaintiffs in this      I     would not be able to give true and accurate
  2    matter.                                               2     testimony to the best of your ability and memory
  3           MS. EMERY: I'm Ellen Emery, and I              3     today?
  4    represent the Quincy defendants.                      4         A. No.
  5           MR. HANSEN: Jim Hansen, and I represent        5         Q. Can you please tell us your full name,
  6    the county defendants.                                6     Doctor.
  7           THE WITNESS: Okay.                             7         A. Jessica Hellane Bowman, M.D.
  8           THE VIDEOGRAPHER: The court reporter           8         Q. Doctor, are you currently employed?
  9    today is Julie McCumin, representing Planet Depos.    9         A. Yes, I am.
 10           Would the reporter please swear in the        IO         Q. Where do you work?
 11    witness.                                             11         A. I work for Unity Point Health, Keokuk,
 12             DR. JESSICA H. BOWMAN,                      12     mainly. I also cover Carthage, which is part of
 13    called as a witness by the Plaintiffs, being first   13     Unity Point Health. And we contract with Pike
 14    duly sworn by the Certified Shorthand Reporter,      14     County Community Hospital. So I'm there a little
 15    was examined and testified as follows:               15     bit also.
 16           THE VIDEOGRAPHER: Please proceed.             16         Q. Is Pike County in Iowa or Illinois?
 17          MS. THOMPSON: Thank you.                       17         A. Oh, pardon me. Pike County is in
 18                EXAMINATION                              18     Missouri.
 19    BY MS. THOMPSON:                                     19            Carthage, of course, is Illinois. And
 20       Q. Thanks for being here this afternoon,          20     then Keokuk is here in Iowa
 21    Dr.Bowman.                                           21            So I'm a tri-state physician, I guess you
 22       A. You're welcome.                                22     could say.
 23       Q. Have you ever given a deposition before?       23         Q. Thank you.
 24       A. Yes.                                           24            Could you please briefly tell us your
 25       Q. All right So a couple of quick ground          25     educational background?

                                                  Page6                                                     Page 8
   1   rules before we start.                                1       A. Okay. Well, the way it was, at least 30
  2           I will do my very best not to talk over        2   years ago when I started this process, you need a
  3    any answers that you give. I'll wait until you're     3   bachelor's of science or arts, with two years of
  4    finished talking before I pose another question.      4   pre-med training and then a medical degree and then
  5           I would also ask that you wait until I         5   a residency at least in anatomic pathology, but I
  6    finish asking a question before you respond, just     6   went ahead and did anatomic and clinical pathology,
  7    so the court reporter can get everything down.        7   which was five years at that time.
  8    Okay?                                                 8          And then I did a fellowship in forensic
  9       A. Fair enough.                                    9   pathology with the idea that it would be an adjunct
 10       Q. The court reporter is typing down what         10   at the time to general pathology. And I was
 11    you say, so if you have an answer that's "huh-uh"    11   thinking of being in a small community setting
 12    or "uh-huh," she may not know how to write that      12   where I currently am, as a matter of fact. So --
 13    down. So try to give a verbal answer if you can.     13          That's the basic summation of my
 14    All right?                                           14   educational process.
 15       A. Correct. "Yes" and "no."                       15       Q. You have a medical degree, Doctor?
 16       Q. Yes.                                           16       A. Oh, yes, a medical degree, M.D., from
 17       A. Okay.                                          17   Indiana University School of Medicine.
 18       Q. And if you need to take a break at any         18          I've got certificates for my
 19    time, you're welcome to do that. I would just ask    19   residencies -- Well, actually the residency was
 20    that, you know, if there's a question that's         20   combined from Methodist into the Methodist Indiana
 21    pending, that you answer it, and then you're         21   University program while I was still a resident,
 22    welcome to take a break at any point that you need   22   and -- which afforded me learning opportunities,
 23    one. All right, Doctor?                              23   actually. So I have two bits of paper for that.
 24       A. Yes.                                           24          And then I have a bit of paper for
 25       Q. Is there any reason, Dr.Bowman, why you        25   completing my fellowship. And I have my anatomic/


                                                                                                    2 (Pages 5 to 8)
                                SUSAN FRYE COURT REPORTING I 515-284-1972
                                 300 Walnut Street, #36, Des Moines, IA 50309-2224
   1:17-cv-01201-SEM-EIL # 90-3                      Page 3 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                   Page 9                                                     Page 11
   1    clinical pathology specialty boards.                   1    I accepted a job in full-time forensics.
   2        Q. That's two separate boards?                     2           Perhaps the best way of explaining it is
   3        A. Yeah, they call them separately now.            3    I viewed forensics more - very much more from a
   4        Q. One is anatomical pathology and one is in       4    medical point of view and didn't quite appreciate
   5    clinical pathology?                                    5    the degree of legal influence that goes along with
   6        A. Yeah. Basically. Yeah.                          6    a job exclusively in forensic pathology, especially
   7        Q. In your current job as a tri-state              7    in a larger city as opposed to a rural area, and it
   8    physician, as you said, Doctor, are you working as     8    turned out to not be a good fit. So I went back to
   9    a pathologist?                                         9    clinical pathology, and there I have been the past


                                                                                                                          I
  IO        A. Yes,lam.                                       10    six years.
  11        Q. And can you tell us briefly what your          11        Q. All right.


                                                                                                                          i
  12    current job entails?                                  12           And you've mentioned some of these
  13        A. Quite a lot, actually.                         13    different specialties in pathology. Could you tell
  14           Anatomic pathology, looking at slides.         14    us in your experience the difference between

                                                                                                                          i
  15    If something is cut off your skin or a biopsy taken   15    clinical pathology and forensic pathology?
  16    from an organ, it's sent to us and - "us" being my    16        A. Okay.
  17
  18
  19
        lab - and we process it, and I look at it and
        arrive at a diagnosis. Sometimes I need to do
        additional studies.
                                                              17
                                                              18
                                                              19
                                                                           The luxury we have in clinical pathology,
                                                                    and also the forms of anatomical pathology that
                                                                    apply to living people, is that the person is still
                                                                    living; we make a diagnosis, the person is treated,
                                                                                                                          I
                                                                                                                          �
  20           We also -- Body fluids can be analyzed         20                                                          ft
  21    under the microscope. It can also be analyzed         21    they get better, that supports the diagnosis.         �
  22    chemically. We have various complicated and           22           Forensic pathology, we are dealing with a      �
  23    expensive pieces of equipment that will come up,      23    deceased individual, and we have to draw              �
  24    you know, with everything from a hemoglobin level     24    conclusions from what we see, knowing that there      t.
                                                                                                                          �
  25    to, you know, potassium levels to drug levels, if     25    will be, you know, no further changes in the status
1----------------------,1--------------------1�
                                                 Page 10                                                      Page 12
                                                              1     of the body as we received it. We can't say --
                                                                                                                           l
   1
   2
        necessary. It's not in this particular instance
        certified for forensics, but I'm not doing that       2            you know, the thing about clinical             i
                                                                                                                          I
   3    anymore. I'm doing general clinical pathology and     3     pathology/clinical anatomic pathology, where you're
   4    anatomical pathology.                                 4     looking at tissues, is, living patient, if you miss
   5        Q. And that was going to be my next                5    a cancer diagnosis, they're going to know it. Vice
   6    question.                                              6    versa. If you call it cancer and it isn't., it's
   7           Does your current position involve both         7    going to become quite clear over time that that
   8    clinical and anatomical pathology?                     8    wasn't the case. And then with forensics, of
   9        A. Yes, it does.                                   9    course, that is not available.
  10        Q. Are you the only pathologist that works        10        Q. But clinical/anatomical pathology, as
  11    in your current lab?                                  11    you've described it for us, and forensic pathology
  12        A. Regularly, yes. I do have a colleague          12    are using the same methods of analysis within the
  13    who will cover for me when I'm on vacation, which     13    field of pathology; is that correct?
  14    isn't very often, but -- Yeah, so there's             14        A. The way I approach it, yes.
  15    basically myself and then my associate who covers     15        Q. All right.
  16    for me when I'm gone.                                 16           And those two different areas of
  17        Q. How long have you been practicing              17    pathology require the same understanding of
  18    medicine, Dr. Bowman?                                 18    medicine and pathology; is that right?
  19        A. Good question. Decades.                        19        A. Ideally, yes.
  20           I graduated in 2000, in the end of 1999,       20        Q. All right.
  21    2000, and began the young pathologist's kind of       21           You alluded to a point previously in your
  22    roaming around, getting some experience here and      22    career where what you were doing was a little
  23    there, doing locums and so forth and so on.           23    different.
  24           I eventually -- For family reasons, I          24           Was there a time in your career when you
  25    needed to be near -- near Indiana for a while, and    25    were working as a coroner's physician?


                                                                                                      3 (Pages 9 to 12)
                                 SUSAN FRYE COURT REPORTING I 515-284-1972
                                  300 Walnut Street, #36, Des Moines, IA 50309-2224
   1:17-cv-01201-SEM-EIL # 90-3                       Page 4 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                  Page 13                                                    Page 15
   I        A. Yes, there was.                                 1   autopsies for deaths that occurred in Adams County,
   2        Q. And can you tell us what a coroner's            2   Illinois?
   3    physician does?                                        3       A. Yes.
   4        A. A coroner's physician, unlike a medical         4       Q. How many autopsies of deceased persons
   5    examiner popularized by TV shows -- a coroner's        5   have you conducted in your career?
   6    physician is a physician who basically perfonns        6       A. I have estimated it to be around 3,000.
   7    autopsies for coroners, arrives at a cause of          7       Q. As of2006, do you know how many
   8    death, and then the coroner, either by their own       8   autopsies you had conducted?
   9    decision or by convening ajury, arrives at a           9       A. Maybe 2,000, 2,200, something like that,
  10    manner of death. And these are very distinctively     IO   would be a guess.
  11    different things.                                     11          You know, I'd have to work the numbers.
  12           For instance, a cause of death might be        12       Q. In 2006, where were you employed?
  13    gunshot wound to the head; doesn't imply anything     13       A. I was employed in-- I was living in
  14    about motive or intent or anything. Or heart          14   Springfield, Illinois, and I was employed as a
  15    attack, myocardial infarction, that's a cause of      15   coroner's physician for an assorbnent of coroners
  16    death.                                                16   in a central -- roughly central Illinois region,
  17           Manner of death would be things like           17   the main county being Sangamon County.
  18    natural, accidental, suicide, homicide, or            18       Q. And did your responsibilities at that
  19    undetermined, and have other implications, as you     19   time include working as a coroner's physician with
  20    can tell.                                             20   Adams County, Illinois?
  21        Q. Have you ever worked as a medical              21       A. It did.
  22    examiner?                                             22       Q. You were not a county employee at that
  23        A. Actually, I did for a little while. One        23   time?
  24    of thejobs I was doing to acquire experience, I       24       A. Contracted, probably, is the best way to

1---------------t--------------1!
  25    was a deputy medical examiner in Arizona for about    25   put it for these services.                            1

                                                  Page 14                                                    Page 16
   1   a year and a half. It was a six-month locum that       1       Q. Are you familiar with someone named Gary
   2   turned into a year and a half. It's manana, you        2    Hamilton?
   3
   4
        know. It was lovely down there, though;just far
       away from home.
                                                              3
                                                              4
                                                                      A. Yes.
                                                                      Q. And who is Gary Hamilton?
                                                                                                                         !1
   5       Q. You've used this term "locum." Can you           5      A. Gary Hamilton was the coroner at the time
   6   spell that for us?                                      6   I was doing Hamilton County autopsies.
   7       A. Yeah. Locum, 1-o-c-u-m, usually followed         7      Q. You said "Hamilton County." Did you mean
   8   by tenes, t-e-n-e-n-s, describes a period of            8   Adams County?
   9   employment usually -- well, it does range, you          9      A. I mean Adams County.                            :,
  IO   know, from maybe a couple of weeks or months to a      10         Pardon me. Adams County.
  11   couple years. But it's intended to fill a gap, if      11      Q. Was he the Adams County coroner in 2006?
  12    you will, in the, you know, practice which you have   12      A. Yes.
  13   joined. And, you know, sometimes they convert into     13      Q. Did you in your time as a coroner's
  14   long-term employment, sometimes not. But it's not      14   physician for Adams County have a good working
  15   uncommon, especially in this day and age, for young    15   relationship with Coroner Hamilton?
  16   pathologists -- Nobody wants a pathologist right       16      A. I thought so.
  17   out of training to be a medical director, for          17      Q. Had you -- Before 2006, had you
  18   instance. So they want you to get some experience.     18   consulted on autopsies with Coroner Hamilton?
  19   And that's very standard across the medical            19      A. Yes.
  20   profession.                                            20      Q. And you talked a little bit just a second
  21       Q. Was there a time in your career when you        21   ago about the differences between cause of death
  22   worked as a coroner's physician conducting             22   and manner of death.
  23   autopsies in Illinois?                                 23         As a coroner's physician, was one of your
  24      A. Yes, there was.                                  24   responsibilities in conducting an autopsy to
  25       Q. And in that capacity, did you conduct           25   complete an autopsy report?


                                                                                                   4 (Pages 13 to 16)
                                 SUSAN FRYE COURT REPORTING I 515-284-1972
                                  300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                     Page 5 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                 Page 17                                                    Page 19
   I      A. Yes.                                            I   that as a cause of death, because there are plenty                   �
                                                                                                                                     !i
   2

                                                                                                                                     I
          Q. Did that document, what I called an             2   of people surviving with fatty livers. So --                        �
   3   autopsy report -- did you know that by another        3          For instance, here's a common scenario
   4   name, or did you refer to it as an autopsy report?    4   that I would run into: Fatty change of the liver,
   s       A. I called it an autopsy report.                 5   a blood alcohol -- elevated blood alcohol, and
                                                                                                                                     V

   6       Q. All right.                                     6   maybe an individual was found outside in the cold
   7          In completing autopsy reports, would it        7   weather, and so it might be hyperthermia due to
       ever be your role to reach a determination about      8   alcohol toxicity. And fatty change in the liver
   9   the manner of death of the person who you had         9   supports the alcoholism, because that's one of the
  IO


                                                                                                                                     I
       examined through the autopsy process?                IO   things that can cause fatty change of a liver.
  11       A. I didn't determine manner of death. Like      11          Am I explaining it in a lay-enough term,
 12    I said, that was actually the purview of the         12   do you think?
 13    coroner and, if he so chose, coroner'sjury.          13      Q. Thank you for that answer.
 14        Q. Did you in the course of completing           14      A. Okay.
 15    autopsy reports make a determination, where          15      Q. I appreciate that answer.
 16    possible, about the cause of death?                  16          I want to talk to you a little bit about
 17        A. Yes.                                          17   the process by which you conducted autopsies for
 18        Q. All right.                                    18   Adams County when as you said you were contracted
 19           And you gave us some examples earlier of      19   to do that.


                                                                                                                                     Il
 20    types of causes of death, and I think you included   20      A. Right.
 21    in that list what we would commonly know to be a     21      Q. So I want to ask you some process
 22    heart attack or gunshot wound or things of that      22   questions.
 23    nature. Is that right?                               23          And do you understand that when I ask you

                                                                                                                                     I
 24        A. That is correct.                              24   about the process, I'm asking you about the process                 �
 25       Q. Is one possible determination that you         25   you would use to do autopsies for Adams County?

                                                Page 18                                                    Page 20
  I    could reach on an autopsy report at the time that     1          Does that make sense?
  2    you were a coroner's physician a cause of death       2       A. Yes.
  3    determination of "undetermined"?                      3       Q. So I take it that at some point, if there
  4       A. Yes.                                            4   was a death in Adams County that required an
  s       Q. And what would an "undetermined" cause of       5   autopsy, that someone would contact you about doing
  6    death conclusion in an autopsy report mean at that    6   that.
  7    time?                                                7        A. That is correct.
  8       A. "Undetermined" means that there aren't          8       Q. All right.
  9    sufficient pieces of the puzzle to put together to    9          And did you have a location that you did
  10   be definitive, in my opinion, in saying, you         10   those autopsies for Adams County?
 II    know -- Like a heart attack, for instance, where     11       A. Yes, I did.
 12    you would see a clotted coronary artery, I mean,     12       Q. And where was that?
  13   that -- that is visual physical evidence that you    13       A. At that time, in 2006, it was Memorial
 14    see.                                                 14   Medical Center in Springfield, Illinois.
 15           Various other anatomic causes of death        15       Q. So what would the process be for you to
 16    are clear-cut in that fashion. Findings that may     16   conduct such an autopsy?
 17    be seen -- And I'm going to use an example from      17       A. Well, I would be contacted by the coroner
  18   this case, if that's okay --                         18   or the deputy coroner. The body would be brought
 19       Q. Sure.                                          19   over to Memorial Medical Center. We had guards
 20       A. -- the case in question.                       20   that would admit the body into the morgue. And
 21           Like fatty change of the liver. We know       21   then the next day, I would proceed with the
 22    in medicine that is associated with increased        22   autopsy.
 23    mortality and certain other disease processes. But   23       Q. All right.
 24    in and of itself, without supporting -- other        24          In the course of conducting an autopsy,
 25    supporting evidence, it can be difficult to use      25   is one of the things that you would do, to have
                                                                                                                 .-r-:   .....� ..   1




                                                                                                  5 (Pages 17 to 20)
                                SUSAN FRYE COURT REPORTING I 515-284-1972
                                 300 Walnut Street, #36, Des Moines, IA 50309-2224
   1:17-cv-01201-SEM-EIL # 90-3                        Page 6 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                    Page21                                                      Page23
    1    photographs taken?                                      1        A. Exactly.
    2        A. Yes.                                             2           And it does take a lot of training to
    3        Q. Would you take those or would someone            3    recognize what you're looking at.
   4     else take them during the autopsy?                      4        Q. So would there be potentially leftover
   5         A. I have photography assistance,                   5    tissue samples that would remain even after you'd
   6     photographers who would -- I would say, you know,       6    processed some of that tissue for slide purposes?
   7     "I'd like a shot of this," 1 would like--"
                                11                               7        A. Yes, for a period of time. It varies
   8            There were standard shots that they would        8    from-- You know, it would vary slightly from
   9     get routinely, and then there were special ones        9     hospital to hospital. These are generally
  IO     that I would request --                               10     regulated.
  11         Q. All right.                                     11            After so many weeks, the tissue preserved
  12         A. -- if I had a finding.                         12     in fluid is discarded. And then the cassettes
  13         Q. As part of the autopsy, would you also in      13     that-- Cassettes are like little squares that
   14    certain circumstances collect tissue samples?         14     have paraffin and have the tissue embedded in them.
   15        A. Yes.                                            15        Q. That's what you cut the slides off of,
   16        Q. And as part of that process, essentially,       16    essentially; correct?
   17    am I right that if there's a piece of tissue needed   17         A. Right.
  18     to collect, that you would, you know, cut that        18            Those are kept, you know, for a little
  19     tissue out and then put it in solution in a           19     bit longer, but they're also discarded.
  20     container?                                            20            The glass slides, however, are retained



                                                                                                                            I
  21         A. Correct.                                       21     indefinitely.
  22         Q. All right And what would you do with         22           Q. All right.
  23     those tissue samples after the conclusion of the    23              And when you were conducting autopsies
  24     autopsy?                                            24       for Adams County, where would the tissue blocks
  25         A. Depending on the findings and what I was     25       that you described be kept after an autopsy?
1--------------- - - _ _ ---1--------------- _ _ _ _ --i:�
                                                      P g                                                         P g 4
                                                       a e22                                                       a e2
                                                                                                                        �
   1 focused on at the time, I would put various pieces       1    A. The blocks would be kept at Memorial              1
   2 through for histological evaluation.                     2 Medical Center.                                         �
   3        And histological evaluation involves              3     Q. All right.
   4 processing the tissue, cutting a 3- to 5- micron­        4        And the tissue, if any, that was kept in
   5 thick section, staining it with hematoxylin and          s fluid before it was discarded, would that also be
   6 eosin--                                                  6 kept at the hospital?
   7        THE WllNESS: Do you want me to spell              7    A. Yes.
   8 that?                                                    8     Q. After an autopsy, were those kinds of
   9        You can type "H and E" for hematoxylin            9 materials, either the tissue blocks or the tissue
  10 and eosin.                                              10 in fluid -- would any of that ever be returned to
  11    A. (Continue) And then I would look at it            11 the county?
  12 under the microscope.                                   12    A. No.
  13        And although there would be always a             13    Q. Did the county -
  14 certain amount    of change  due to decomposition,      14    A.   Not routinely.
  15 there are still features that can be informative        15     Q. Did the county ever ask you to return
  16 and helpful to a diagnosis.                             16 those things to them?
  17 BY MS. THOMPSON:                                        17    A. No.
  18    Q. So when you're talking about histological         18     Q. In the course of conducting an autopsy,
  19 examination, you're talking about what laypeople        19 how would you decide what photographs needed to be
  20 would understand to be pathology slides,                20 taken during the autopsy?
  21 essentially.   Is that right?                           21    A. Well, I mean, we had our standard
  22    A. Yes. I think so.                                  22 external examination. We take photos of the body
  23     Q. You've got a piece of glass with a little        23 as you received it. And then I perfonn the classic
  24 piece of tissue on it that you can look at under        24 Y incision and open up the body. And as I went
  25 the microscope; is that right?                          25 through and examined the organs, anything I found

                                                                                                                            JI
                                                                                                                       4
                                                                                                       6 (Pages 21 to 2 )
                                     SUSAN FRYE COURT REPORTING I 515-284-1972
                                      300 Walnut Street, #36, Des Moines, IA 50309-2224
   1:17-cv-01201-SEM-EIL # 90-3                    Page 7 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                Page 25                                                    Page 27
   1   that struck me as being, you know, abnormal, I        I   autopsy?
   2   would either get a picture of it, or, in some         2      A. Yes, I do.
   3   instances, if I knew I was going to be putting a      3      Q. Have you had a chance to review your
   4   piece of tissue under the microscope from that        4   autopsy report related to Cory Lovelace's autopsy
   5   organ, I might not get a picture of the organ         5   before your deposition today?
   6   itself.                                               6      A. Yes, I have.
   7           Like a fatty liver, for instance, there       7      Q. And do you have a memory of conducting
   8   may not be a picture of the fatty liver, but I        8   that autopsy?
   9   would have a slide of it, some record of it.          9      A. Yes, I do.
  10       Q. I assume that the microscopic examination     10      Q. Did you have sufficient time to-
  11   of that kind of organ would be much more important   11         Well, let me ask you a different
  12   than the gross examination.                          12   question, actually. Let me strike that and ask you
  13       A. They're both important, yes. Because          13   a different question.
 14    there are sometimes focal lesions on the liver,      14         Did your autopsy of Mrs. Lovelace follow
 15    and, therefore, the gross examination --             15   the general procedure that you described here today
 16            Well, here's a for instance. If there's      16   as being your standard procedure for doing
 17    a metastasis of a tumor to the liver, the gross      17   autopsies for Adams County?
 18    examination will be important to know where those    18      A. It began that way, but I had some
 19    metastases are so you could get a piece of that as   19   questions later on.
 20    well as the normal liver to put under the            20      Q. All right. And we'll talk about that in
 21    microscope. But both are very important, yes.        21   a minute.
 22       Q. All right.                                     22      A. Okay.
 23            And did you ever have any direction from     23      Q. In terms of the actual autopsy itself,
 24    Coroner Hamilton or another coroner employee from    24   when you were examining Mrs. Lovelace's body, did
 25    Adams County as to the types of photos that you      25   you have a sufficient amount of time to do that?

                                                Page 26                                                    Page 28
  I    should take during an autopsy?                        l       A. Yes, I did.
  2       A. Direction? Not -- There wasn't anything         2       Q. Were you able to collect any tissue
  3    specifically brought up.                              3   samples that you thought you needed to collect in
  4           I mean, I-- I'm trying to think if I           4   order to assess her death?
  5    ever--                                                5       A. I did.
  6       Q. I mean, did anyone ever say to you              6       Q. All right.
  7    something to the effect of, "If you're doing an       7          And you mentioned that you had some
  8    autopsy for Adams County, we expect that you will     8   questions. Let's talk about that.
  9    always take a photograph of-"                         9          But let me step back one second.
  IO      A. Oh, no. Oh, no.                                10          For Mrs. Lovelace's autopsy, how did you
 11       Q. "- the head" or something?                     11   determine which tissue samples to collect related
 12       A. No.                                            12   to her autopsy?
 13           None of the other coroners either.            13       A. Well, in the case of her autopsy, the
 14       Q. Okay.                                          14   striking fmding was a very fatty liver, and, as
 15           Did you ever get any direction from Adams     15   was reported to me at that time, a history only of
 16    County as to which tissue samples you should         16   social drinking. And she was not obese. So there
 17    collect when doing an autopsy for Adams County?      17   didn't seem to be a lot of explanation for why her
 18       A. No.                                            18   liver was so fatty.
 19       Q. You mentioned and,I think, alluded to          19       Q. I'm going to show you what's been marked
 20    earlier that you conducted an autopsy of Cory        20   as- previously as Exhibit 1.
 21    Lovelace. Is that correct?                           21          Just for the record, Dr. Bowman, this is
 22       A. Yes.                                           22   a multi-page document which is Bates-stamped AC 1
 23       Q. Yes.                                           23   through AC 18.
 24           And you understand that's the                 24          And if you look at the first- the first
 25    deposition - the deposition today concerns that      25   six pages of this document, do you recognize the


                                                                                                 7 (Pages 25 to 28)
                                SUSAN FRYE COURT REPORTING I 515-284-1972
                                 300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                      Page 8 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                 Page29                                                      Page 31
                                                                                                                         ij
   1   first six pages of Exhibit 1 to be your autopsy        1    or anything else other than just starting to exam     j
       report as to Mrs. Lovelace's death?                         her body in the course of the autopsy?


                                                                                                                         I
   2                                                          2
   3       A. Well, the first five actually are the           3        A. Yes. A narrative was provided to me
   4   autopsy report. Page 6 actually has -- is a fonn       4    via -- I don't offhand recollect whether it was the


                                                                                                                         I
   5   that the coroners had me fill out. So it's sort of     5    coroner or a deputy coroner -- about this case, and
   6   a separate fonn.                                       6    I recollect jotting down some notes at the time
          Q. I appreciate that clarification. Thank           7    about the circumstances of her demise.
                                                                                                                         I
   7
   8   you.                                                   8        Q. All right. And the narrative you're


                                                                                                                         l
   9      A. Okay.                                            9    describing, you knew that or had that information
  10      Q. The latter part of this document, which I       10    before you did the autopsy; is that right?
  11                                                         11        A. Yes, I did.


                                                                                                                         I
       think is AC 7 through AC 18, do you recognize that
  12   to be a copy of the coroner's inquest for             12        Q. Okay. And then-
  13   Mrs. Lovelace?                                        13           Did you have any other information
  14      A. Yes.                                            14    besides that narrative before you did the actual
  15      Q. Did you have any role in the inquest            15    autopsy?
  16   process for Cory Lovelace?                            16        A. That's what I was working with, and
  17      A. Well, of course, they had my report, but        17    obviously the findings that I saw.
  18   that would have been, to the best of my               18        Q. Okay. So in addition to that narrative,
  19   recollection, the extent of my participation. I       19    you had your observation from conducting the
 20    was not in the courtroom.                             20    autopsy itself; is that right?
 21       Q. Other than providing your report, did you       21       A. That is correct.
 22    have any role in that inquest?                        22        Q. And you also did examine some tissue of
 23       A. To the best of my knowledge, no.                23    Mrs. Lovelace; is that right?
 24       Q. Okay.                                           24       A. Yes, I did.
 25           And you've alluded to the fact-                25       Q. Did you examine any tissue


                                                 Page 30                                                     Page 32
  1           Let's turn to AC 6.                             I    microscopically?
  2           You said that AC 6 is a report that the         2       A. Yes, I did.
  3    coroner had you -- or excuse me, a document that       3       Q. All right.
  4    the coroner had you fill out. Is that right?           4           Did you conduct any testing on any of
  5       A. Yes. Yes. It's standard for all -- It            5    Mrs. Lovelace's bodily fluids that you collected
  6    was standard for all of the coroners I worked for.     6    during the autopsy?
  7       Q. Okay. And at the time that you completed         7       A. Yes, I did.
  8    the form that's in AC 6, did you believe that your     8           And this may be a little premature, but
  9    conclusions as stated in AC 6 were true to the best    9    that is part of the reason for some of the
 10    of your knowledge and scientific understanding at     IO    uncertainty here, is that her toxicology screen,
 11    that time?                                            11    which we routinely do, this is standard, was
 12       A. Yes.                                            12    negative for alcohol.
 13       Q. I want to talk to you about, then, your         13       Q. All right Let me have you start looking
 14    autopsy report, which I think, as you said, is AC 1   14    at page 1 of your report, which is in front of you.
 15    through AC 5. Right?                                  15           You have- On page 1 here, you have a
 16       A. Uh-huh. Yes.                                    16    sort of summary of your findings -
  17      Q. Am I right that when you-                       17       A. Uh-huh.
  18          Let me start that question again.              18       Q. - is that correct?
  19          Am I right, then, to reach your findings       19       A. Yes, it is.
 20    about Cory Lovelace's death, that you -­              20       Q. All right.
 21           Well, let me actually ask you a different      21           And then, I think as you just indicated,
 22    question.                                             22    included in that summary is a line for toxicology,
 23          Before you conducted the autopsy of Cory        23    which indicates that it was negative for lethal
 24    Lovelace, did you have any information related to     24    drug levels. Do you see that?
 25    her death or the circumstances of finding her body    25       A. Yes, I do.


                                                                                                   8 (Pages 29 to 32)
                                SUSAN FRYE COURT REPORTING I 515-284-1972
                                 300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                      Page 9 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                  Page 33                                                    Page 35
   1       Q. All right.                                      1    the report that, to you, seems incorrect; meaning,
   2          And there's also a toxicology portion of        2    have you ever seen anything in the report that you



                                                                                                                          I
   3   the autopsy that starts on page 1 at the bottom        3     think is a typo or you think that you wrote down
   4   where it says "Toxicology." Do you sec that?           4    incorrectly?
   5          I'm still looking at page 1.                    5        A. Well, you know, I know what I meant to
   6       A. Oh. Right. Right.                               6    say, and there may be a typo in there somewhere,
   7          Okay. I misrecollected. It appears she          7    but not that I recollect.                              �
   8   had trace alcohol.                                     8            I mean, I check these pretty thoroughly.       I
   9       Q. Okay.                                           9    But, you know, if somebody else has read it, it's     I
                                                                                                                         I
  IO      A. But anything of this level can be seen          IO    better than ifl have read it.
  11   with decomposition.                                   11            It's just a simple editing process.
  12         There are bacteria that get into the            12        Q. All of us like having a proofreader.
  13   bloodstream as our bodies break down, and this can    13        A. Well, yeah, a proofreader doesn't know --
  14   be seen without consumption ofalcohol. It's           14    I mean, they read it fresh, and they don't read
  15   considered equivalent to a zero.                      15    into it things that were meant to be typed
  16      Q. And when you say "this," because I want         16            So there may be a, you know, flipped -- a
  17   to be clear what you're talking about, your           17    couple of words or letters flipped in a certain       1
  18   conclusion in the autopsy from the toxicology         18    place or spacing is wrong. But this is
  19   testing you did was that Mrs. Lovelace had a blood    19    essentially -- I was satisfied with it enough to
  20   ethanol level of .049 percent?                        20    send it off to the coroner, and I'm pretty picky.
  21      A. That's what the toxicology lab provided         21        Q. All right. Let me just have you turn to
  22   for me. They run the assays.                          22    page 2.
  23         And, again, like I said, this level is          23        A. Okay.
  24   not useful in determining if the individual had       24        Q. Do you see the section there that says         I


  25   been drinking or not.                                 25    "Circumstantial Summary"?


                                                 Page 34                                                     Page 36
   1       Q. This .049 percent is not the same thing         l        A. Yes.
   2   as someone blowing a .049 at a traffic stop, for       2        Q. And does the information that's included
   3   instance?                                              3    in there - is that the narrative information that
   4       A. Oh, no.                                         4    you had before you completed your report?
   5          Because of the death process, again, as I       5        A. Yes.
   6   explained, bacteria enter the bloodstream, and they    6        Q. After you had done the actual autopsy,
   7   begin to produce -- Alcohol is a by-product. I         7    did you talk with anybody connected with Adams
   8   mean, actually that's •• Bacteria make the alcohol     8    County about what you had seen in the course of
   9   in our wines, and then the way we get anything more    9    doing the autopsy and doing the toxicology screen
 IO    concentrated is by distillation, because the          IO    and looking at the tissue samples?
 11    concentrations of alcohol will then kill off the      11        A. Yes, I did.
  12   bugs.                                                 12        Q. And what - who is the first person you
 13           But, you know, certainly a .049                13    remember talking to about this autopsy after you
 14    post-mortem is nothing remarkable whatsoever, and     14    completed it?
 15    does not necessarily indicate the person drank.       15        A. I'm afraid I don't recollect whom I spoke
 16       Q. That number, at the time you did this           16    to twelve years ago first about it. I would
 17    autopsy and at the time that you were considering     17    suspect, though, it would be Coroner Hamilton, if I
 18    your findings in this case, did not indicate to you   18    could get ahold of him. If he was busy at a scene,
 19    that alcohol could have played some role in her       19    it would have been one of his deputies. And I
 20    death?                                                20    would have expressed the concerns that I found and
 21       A. It did not.                                     21    listed on my final autopsy data summary.              �
                                                                                                                         11
  22      Q. All right.                                      22           And at some point in time, either he --        :I
                                                                                                                         11
 23           In reviewing your autopsy report prior to      23    he would have called or had me call, I'm not sure     ii

                                                                                                   i:
 24    your deposition, is there anything in here that you   24    exactly how we worked it out, law enforcement,        :I
 25
       have•::• kn•:· sin:• t� '.'. : yo�:::�:�� � :=��� we � a f� findings                             didnt_:Jj
                                    e   m

                                                - --       - "
                                                                                                   9 (Pages 33 to 36)
                                 SUSAN FRYE COURT REPORTING I 515-284-1972
                                  300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                     Page 10 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                Page 37                                                    Page 39
   1   to fit with the story I had.                          I   metabolic stressor as well.
   2        Q. Did you ever talk with a detective named      2          So those things I did not know about.
   3   Jeff Baird from the Quincy Police Department about    3   But even so, you know, it's -- never hurts to be
   4   this investigation?                                   4   for sure. And I asked -- you know, seen the marks
   5        A. I believe I did. It was a long time ago,      5   on the lip- although those can be obtained in a
   6   but I remember talking to police from that county,    6   variety of ways, including, if you're very sick and
   7   because they were going to look into circumstances    7   you're vomiting over the toilet, you can scrape
   8   of demise for me.                                     8   your face on it- having the police look into the
   9        Q. All right. When you say they were going       9   situation a little bit, I thought, was a wise move,
  IO   to look into those circumstances for you, what do    IO   given - you know, given what I knew and didn't
  11   you mean?                                            11   know at the time.
  12        A. Well, there were some findings -- you        12       Q. So - And I want to ask you about that,
  13   know, they're listed here -- there's a little bit    13   to make sure that it's clear what you're
  14   of abrasion right about here (indicating) and a      14   describing.
  15   little bit on the inside of the lip.                 15          You've touched your face a couple of
  16           Tongue, fine. Neck, fine. Some kind of       16   times, and just so it's clear for the court
  17   sort of -- Her hands were in sort of a strange       17   reporter, the mark related to Cory Lovelace's lip
  18   kind of position; they were kind of up like this     18   that you observed, that mark was basically between
  19   (indicating). There was some slightly -- I thought   19   her upper lip and her nose?
  20   a little more prominent drying on the fingers than   20       A. Right. The philtrum is this area right
  21   I usually saw. And then, of course, the marked       21   here on the face (indicating), yeah.
  22   steatosis of the liver.                              22       Q. So basically the center of your mouth,
  23           And when I mentioned alcohol consumption,    23   between your mouth and your nose?
  24   I had been told that that was rec -- you know        24      A. Right. Exactly.
  25   social drinking.                                     25      Q. Okay.
                                                                                                                        �
                                       ----+-----------1,
                                        Page 38      Page40
   1            So it didn't really jibe, really, and I      I         And you also noted that she had some kind
   2    wanted- I guess wanted somebody to check and make    2   of cut on the inside of her mouth?
   3
   4
        sure everything was okay.
            Q. So let me follow-up on a couple of those
                                                             3
                                                             4
                                                                     A. Yes, she did.
                                                                     Q. Was that cut big?
                                                                                                                       IIij
   5    things.                                              5       A. Not particularly, no.
   6            What you've just described, those were -     6       Q. But those were things you noted that you
   7    when you talk about having some concerns or some     7   were concerned about?
   8    difficulties about what you saw, that's the list     8       A. Yes.
   9    you just described were your concerns.               9       Q. Okay. And I think you said earlier that
  IO        A. Predominantly, yes.                          IO   it never hurts to look into things. Is that right?
  11        Q. Okay. Were there other concerns you had      11       A. I like to be careful.
  12    other than what you've just listed out?             12       Q. Okay. So did you ask either the coroner
  13        A. Well, again, like I said, her position       13   or law enforcement to look into these issues
  14    was a little odd with the hands up like they were   14   further?
  15    to me at the time. I didn't have additional         15       A. I did
  16    information available then.                         16       Q. What did you ask them to do?
  17            And like I said, the abrasions on the       17       A. Basically I asked -- I expressed my
  18    lips. The fatty change in the liver and reported    18   concerns, and I just asked if they would, you know,
  19    social drinking.                                    19   kind of investigate the scene and see if there was,
  20            Yes, the flu can kill people, but this      20   you know, any particular cause for suspicion or
  21    woman was 38, and that's not a usual, in and of     21   concern.
  22    itself, explanation for demise.                     22       Q. Did someone, either law enforcement or
  23            And so-                                     23   somebody with the coroner's office, report back to
  24            And then at the time I didn't know that     24   you about those issues?
  25    this individual suffered from bulimia, which is a   25       A. Yes, they did.


                                                                                                 10 (Pages 37 to 40)

                                SUSAN FRYE COURT REPORTING I 515-284-1972
                                 300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                      Page 11 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA11/07/2018

                                                 Page 41                                                   Page 43
   I
   2
   3
           Q. And what did they report back?
           A. They reported that the story --
               There was a fair amount of children
                                                              1
                                                              2
                                                              3
                                                                  with wrists flexed in the air and over her body."
                                                                         In reaching your conclusions in this
                                                                  case, did you also look at photos of the scene
                                                                                                                       i
                                                                                                                       �




                                                                                                                       I
   4   involved in this particular case. They                 4   where Mrs. Lovelace was found?
   5   interviewed -- At the time of interview back then,     5       A. Yes.
   6   I recollect that they told me the children's           6       Q. Did you ask for those photos from either
   7   stories correlated. One of them was, like, four or     7   the coroner or from law enforcement?
   8   something like that. But that there was nothing        8       A. I believe they were provided.
       out of sync, if you will, nothing suspicious in        9       Q. Did you review those photos?
  10   their investigation.                                  10       A. Yeah. I would have reviewed them, but-
  II       Q. When you-                                      II   I believe they were brought -
  12       A. But it --                                      12       Q. Did you have-
  13           I'm sorry. Go ahead.                          13       A. -to me.
                                                                                                                       I



  14
  15
           Q. No. I'm sorry. Please finish your
       answer.
                                                             14
                                                             15
                                                                      Q . I apologize, because I did -
                                                                      A. Yes.
                                                                      Q. -what I wasn't supposed to do, which
                                                                                                                       I1
  16       A. I was going to say, but still -- Which         16
  17   is good, but still that didn't give me an answer as   17   was interrupt you. I'm sorry.                        �
  18   to why this lady died; again, coming back to the      18       A. It's okay.
  19   cause of death.                                       19       Q. So please finish your answer.
  20           So even though they checked it out and --     20       A. I was just-- again, trying to remember
  21   I felt that I needed to mention that there were       21   the specifics of how I got to see them and also
  22   these unusual findings.                               22   trying to separate that recollection from looking
  23       Q. So going back to page2 of your report to       23   at these pictures all over again a couple years
  24   where it says "Circumstantial Summary," does this     24   ago, and-
  25   summary include information that was given to you     25          You know, I know that I saw them at some


                                                 Page 42                                                   Page 44
  1    by either the coroner' s office or law enforcement    1    point in time, but, quite frankly, my clearest
  2    after you asked them to follow up on some of your     2    recollection is the ones from a few years ago. So
  3    concerns?                                             3    I'm -- You know, it's a little difficult to sort
  4       A. Yes. it does.                                    4   out.
  5       Q. And I'm referencing specifically, for            5          I believe there was a photo, though, with
  6    instance, looking at four lines from the bottom of    6    the blankets on her belly and her hands up like
  7    that first paragraph, the reported social history     7    this (indicating), that I did see before the
  8    included-includes-                                    8    autopsy twelve years ago.
   9          Excuse me. Let me start that again.            9           MS. THOMPSON: Mark this as 2.
  10          "The reported social history includes          10          (Discussion off the record.)
  11   four kids present in the household ranging from       11                  (Deposition Exhibit 2 was
  12   four to 12 years of age. Additional history later     12                  marked for identification.)
  13   provided by the husband who contacted the coroner     13          MS. EMERY: Are there Bates-stamps at the
  14   includes that the decedent reportedly fell down on    14   bottom?
                                                             15
                                                                                                                       a�
  15   Sunday, which would have been two days prior to her               MS. THOMPSON: There are, although I'm
  16   demise."                                              16   realizing as I'm looking at this, the Bates stamps
  17          What I just read, does that - some of          17   are cut off.
  18   that include information that you got later from      18          It should be 81 through 133.                  �
  19   either the coroner or law enforcement?                19          Is that what you both have?
  20      A. Yes.                                            20          MS. EMERY: Yes. Yeah.
  21      Q. All right.                                      21          MS. THOMPSON: Let me make sure that's         i


  22          In that same paragraph, about midway in,       22   what--
  23   there's a line that says, "Initial investigation of   23          THE WllNESS: It says here, "Photos of
  24   the scene revealed the decedent was in bed on her     24   the scene show the decedent in bed with wrists
  25   back. Photos of the scene show the decedent in bed    25   flexed in the air and over her body."


                                                                                                11 (Pages 41 to 44)
                                 SUSAN FRYE COURT REPORTING I 515-284-1972
                                 300 Walnut Street, #36, Des Moines, IA50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                      Page 12 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                  Page45                                                      Page47
   1          So I did get that photo the very first           I       Q. - do you recognize this to be a copy of
   2   time as well saw it again later.                        2   your file, at least as it existed at some point
   3          MS. TI-IOMPSON: I'm showing the witness          3   related to the Cory Lovelace investigation?
   4   what has been marked as Bowman Exhibit 2. And just      4       A. Yes. Yes, at the top are comments from
   5   for the record, these Bates stamps are a little cut     5   me, and at the bottom are - infonnation from
   6   off, but I'll represent, and I'm hoping there's an      6   Detective Jeff Baird.
   7   agreement between the parties, this is Bates-           7       Q. Okay.
   8   stamped QPD 81 through 133.                             8          And if you - if you sort of flip through
   9          MS. EMERY: Yes.                                  9   this packet, this packet includes some photographs;
  10   BY MS. TI-IOMPSON:                                     10   is that right?
  11       Q. Dr. Bowman, I'm going to give you this          11          For instance, if you look-
  12   whole exhibit, but I'm going to start by               12       A. Should I be putting these on top of-
  13   referencing QPD 88 for you.                            13       Q. That's fine.
  14      A. Okay.                                            14       A. Okay.
  15       Q. I'm going to ask you just to flip through       15       Q. You can put them there. That's fine.
  16   QPD 88 through 133, which is the -                     16       A. Okay.
  17      A. QPD--                                            17          Ah, yes. These would be autopsy photos.
  18      Q. - which is the packet that you've just           18   I recognize the numbering system underneath.
  19   been handed, right -                                   19       Q. If you look back near the end of this
  20      A. Okay.                                            20   packet, starting with QPD 127-
  21      Q. - what you're holding right now. And             21       A. QPD 127-
  22   I'm going to ask you if you recognize this set of      22       Q. This is maybe five or six pages from the
  23   documents.                                             23   end of the set.
  24      A. Yes. Yes.                                        24       A. Oh, five or six pages from the end, okay.
  25      Q. What do you recognize it to be?                  25          QPD 0129?

                                                  Page46                                                      Page48
   1        A. An e-mail. The top part would be me,            1     Q. Yes.
   2    "Thank you. This photo is similar to one Gary sent     2     A. Okay.
   3    with the body." And I go on to say, "By the by,        3      Q. Or starting with 0127, actually.
   4    the way the decedent's hands are up in the air is      4      A. 0127.
   5    also unusual for just an hour-and-a-half duration."    5         28. 27.
   6           Cadavaric spasm can cause it, usually          6          Yes.
   7    occurs with, quote unquote, marked stress              7      Q. So there are some additional photographs
   8    immediately prior to demise. But stress does not       8   in your file starting at 127 that are not autopsy
   9    necessarily imply, like the TV shows, emotional        9   photographs; is that correct?
  10    stress, but also physiological stress. If somebody    10      A. Right. They would have been scene
  11    is experiencing severe pain or discomfort due to      11   photos.
  12    medical processes, that can be stress as well.        12      Q. All right.
  13           And then going on to read, "Seaweed has        13         And would that indicate to you that you
  14    been found clutched in the hands of persons who       14   had some scene photographs that you reviewed?
 15     have drowned, for instance. Good luck," et cetera.    15      A. Yes.
 16         Q. Let me ask you this: In general, the           16      Q. Going back to the front of this packet,
 17     first page you're looking at looks like it's an       17   to- so going back to that- that initial e-mail
 18     e-mail from you, the portion you just read.           18   you were just looking at, which I think is QPD
 19         A. Yes.                                           19   88-
 20         Q. Is that right?                                 20      A. Yeah.
 21         A. Yes.                                           21      Q. On QPD 88, your response is at the top,
 22         Q. In general, just looking at this entire        22   and below that there's an e-mail that someone wrote
 23     packet of documents, so not just page 1 but the       23   to you sending you some photos. Do you see that?
 24     entire set of what you're holding in your hands -     24      A. Yes.
                                                                      Q. And do you see that that e-mail is signed
                                                                                                                             n
 25         A. Yes.                                           25
                                                                                                      �.-·,u------=---=---==f.


                                                                                                  12 (Pages 45 to 48)
                                 SUSAN FRYE COURT REPORTING 1515-284-1972
                                  300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                     Page 13 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                 Page 49                                                      Page 51
   I    "Detective Jeff Baird"?                               1      Q. Okay.
   2       A. Yes.                                            2         Do you know what it is about your
   3       Q. Does that refresh your memory as to             3   questions related to the position of the hands that
   4    whether or not you communicated with Jeff Baird       4   wasn't addressed at that time?
   5   about this?                                            5      A. Well, allegedly, this photo --
   6       A. Yes. I clearly did. I don't remember if         6      Q. Can you just tell us the number you're
   7   I actually spoke to him person-to-person, but          7   looking at there?
   8   obviously we communicated by e-mail.                   8      A. Yeah. The number -- I'm looking at
   9      Q. All right.                                       9   0127.
  10          And the next page, which should be QPD         10           QPD 0127 --
 11    89-                                                   11       Q. Yes.
 12       A. Uh-huh.                                         12      A. -- shows the decedent with her hands in
 13       Q. - does that also contain different              13   kind of -- one hand is up and the other is sort of
 14
 15
 16
       e-mails between you and Jeff Baird related to this
       investigation?
          A. Yes, it does.
                                                             14
                                                             15
                                                             16
                                                                  hovering a bit above her body.
                                                                         And my understanding was this was a scene
                                                                  photo of the decedent undisturbed, that this is the
                                                                                                                        I
 17       Q. Okay.                                           17   way the body was found.                               I
 18
 19
             And the second page, does that appear to
       you that Jeff Baird sent you a rough timcline of
                                                             18
                                                             19
                                                                         I don't see how I can mention this
                                                                  without jumping ahead ten years later to find out
                                                                                                                        i
 20    events related to the finding of Cory Lovelace's      20   that the four-year-old apparently got in bed, on      �
 21    body and the treatment of her body after her body     21   top of the bed, and ate his cereal, not realizing
 22    was found?                                            22   his mother had passed away. So this was not an        �
 23       A. Yes.                                            23   undisturbed scene that I found out later on.
 24       Q. All right. Is that information you took         24      Q. At the time that you issued the autopsy
 25    into account in reaching your conclusions in the      25   report that's Exhibit 1, did you believe that this


                                                 Page 50                                                      Page 52
  I    autopsy report?                                        1   was an undisturbed scene?
  2       A. Yes.                                             2       A That's what I was told.
  3       Q. Was there anything that you asked either         3       Q. Did you believe that the photographs that
  4    Coroner Hamilton or anyone in the coroner's office     4   you reviewed of Mrs. Lovelace at the scene were
  s    or anyone in law enforcement to do related to          5   photographs that reflected how her body - the
  6    looking into questions that you had that either the    6   position her body had been in when she passed?
  7    coroner or law enforcement didn't look into for        7       A. Yes.
  8    you?                                                   8          And I think they believed that, too, at
  9       A. I'm not exactly sure -                           9   the time.
  IO      Q. Let me ask you that question in a better        10       Q. When you say "they," who do you mean?
 11    way, because that wasn't as clear as it could have    11      A. The investigators.
 12    been.                                                 12       Q. As a coroner's physician, did you have
 13           You said that you had some concerns and        13   any ability to talk to witnesses on your own?
 14    that you asked either the coroner's office or law     14      A. Not really, no.
 15    enforcement to conduct some investigation into        15       Q. Did you have any ability to go do your
 16    those concerns. Is that right?                        16   own investigation?
 17       A. Yes.                                            17      A. No.
 18       Q. Was there anything you asked them to look       18      Q. Did you rely on the coroner's office and
 19    into that they did not look into for you?             19   on law enforcement to do any investigation that was
 20       A. The impression I got is they looked into        20   necessary in connection with this investigation?
 21    what they could find at the time and talked to the    21      A. That is correct.
 22    people that were involved, but some of the            22      Q. I just want to refer you, looking still
 23    questions I had, like about the positioning of the    23   at the exhibit in front of you, to the very last
 24    hands, wasn't really addressed at this point in       24   two pages.
 25    time.                                                 25          So starting with QPD 132.


                                                                                                  13 (Pages 49 to 52)
                                SUSAN FRYE COURT REPORTING 1515-284-1972
                                 300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                         Page 14 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                     Page 53                                                  Page 55     9



   I       A. QPD 132.                                          I   that I started to write "Daughter volunteers," and
   2           Kind oflooks like a 92 and a 93.                2    then he said, "No. Actually, we asked her," or
   3       Q. I think it's 132.                                3    something like that.
   4           And if you give me your packet, I want to       4        Q. Did Detective Baird tell you that someone
   5   make sure that you can find what I'm talking about.     5    had asked Cory Lovelace's daughter about her-
   6       A. Sure.                                            6    something related to her mother and her mother had
   7           These are out oforder now, I'm afraid.           7   told her daughter that she had fallen?
   8       Q Here. It may be in front of you here,
             .                                                  8       A. Yes. That's what it says later, "When
   9
  JO
       actually.
               I'm showing you what I'll represent is
                                                                9
                                                               JO
                                                                    asked, daughter said mother told her Monday she had
                                                                    fallen."                                              I
  11
  12
  13
       Bates- stamped 132 and 133.
           A. Ah. Yes.
           Q. So starting with 132 --
                                                               11
                                                               12
                                                               13
                                                                        Q. Okay.
                                                                           And if you turn to the next page - so
                                                                    we're looking at QPD 133-- is this also your
                                                                                                                          I
  14       A. 132 and 133. Okay.                               14   handwriting?
  15       Q. - do you recognize -                             15       A. Yes.
  16           132 has handwriting on it; is that              16       Q. And do you know what these notes refer         I

  17   correct?                                                17   to?
  18       A. Yeah.                                            18       A. Yes, I do.
  19
  20
  21
       is?
           Q. Do you recognize whose handwriting that

           A. Mine.
                                                               19
                                                               20
                                                               21
                                                                        Q. What do they refer to?
                                                                        A. They would have been the same
                                                                    conversation that I obviously did have with
                                                                                                                          I
  22       Q. The first line of the handwriting on 132         22   Detective Jeff Baird. The temperature, reportedly     �
  23   says something, "DET Jeff Baird." Do you see that?      23   warm. That would refer to the body's temperature
  24       A. Yes.                                             24   when they found her.                                  �
                                                                                                                          'I
  25       Q. Does this note reflect information that          25          Lividity, reportedly blanching.                :1



   1
   2
   3
        was given to you by Detective Baird?
                                                     Page 54

           A. Yes. It says "Per," actually, "Detective
        Baird."
                                                                1
                                                                2
                                                                3
                                                                           All of this is useful in kind of--
                                                                                                              Page 56

                                                                    looking for the word I want here-- in a contextual
                                                                    sense. The degree -- Loss of temperature varies
                                                                                                                          I
                                                                                                                          i
   4       Q. Thanks, Dr. Bowman.                               4   from individual to individual to environment to       �
                                                                                                                          p
                                                                                                                          i
   5          And in the next line is something that            5   environment.
   6    says-                                                   6          Fixing-- Lividity is pooling of blood.
   7       A. "Time of death, one and a half to two             7   That happens starting immediately when our heart
   8    hours."                                                 8   stops beating, but it doesn't usually become
   9       Q. Okay.                                             9   visible for a little while. And then eventually it
  10          And there's a phone number; right?               10   becomes fixed, and you can't push the blood out of
  11
                                                                                                                          i
           A. Uh- huh.                                         11   the tissue anymore. So it gives you kind of an
  12       Q. Then there's some information that's             12
                                                                                                                          ;
                                                                    idea of time frame, but it's a rough idea
                                                                                                                          'I




                                                                                                                          I
  13    crossed out. Do you see that?                          13          "Saw hemolytic marbling," which is
  14       A. Yeah. It looks like, "Daughter                   14   discoloration of the blood vessels due to break-
  15    volunteers that her mother fell Sunday and--"          15   down of hemoglobin and staining of the vessel
  16          This must have been a conversation-- I           16   walls. Over time it turns greenish due to
  17    must have talked to him twelve years ago.              17   decomposition, production of sulfur molecules and
  18       Q. Do you know why that's crossed out?              18   so forth and so on. So there was some hemolytic
  19       A. He would have rephrased it or something.         19   marbling.



                                                                                                                          I
  20    I guess he said, "No."                                 20          The clothing was tidy.                         �
  21          I started writing down "Daughter                 21          And then it says, "Got out of bed, helped
  22    volunteers"-- and I usually talk as I do this--        22   children get ready for school. Children were
  23    and then he said, "No. We asked her." So--             23   interviewed"-- or "Children interviewed               I
  24       Q. So-                                              24   separately."
  25       A. -- there was either some miscommunication        25          "Not checked life insurance's policy;" so      �
                                               .,-
                                                                                                                          i
                                                                                                    14 (Pages 53 to 56)
                                 SUSAN FRYE COURT REPORTING 1515-284-1972
                                 300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                              Page 15 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018



    1
                                                          Page 57
         that's probably in response to a question I asked.          1
                                                                                                                   Page 59
                                                                          enforcement or with the coroner's personnel at that
                                                                                                                                    I
   2         Q. So these two pages, QPD 132 and 133, are             2    time, did anyone give you any information about
   3     these notes of things that Jeff Baird told you in           3   Cory Lovelace's drinking other than I think you
   4     conversations you had with him?                             4   said social, there was social drinking?
   5         A. Yes.                                                 5       A. Right That was --                                '
   6         Q. In any of your conversations or e-mails              6          My understanding is it was social
   7     with Detective Baird or with anyone from the                7   drinking, and that should -- Social drinking
   8     coroner's office at this time - so talking about            8   allows your liver to process the alcohoi and it
   9     in 2006 - did you ever get the impression that any          9   does not build up as fat in the liver cells. You
  10     of those people were trying to push you one way or         10   know, your body can handle it.
  11     another in terms of your findings or your                  11       Q. At the time that you reached -
  12     conclusions about this case?                               12          Let me start the question again.
  13        A. No.                                                  13       A. Okay.
  14        Q. Did those people at that time seem                   14       Q. At the time that you completed this
  15     interested in figuring out what had occurred?              15   autopsy report, had anyone given you any
  16        A. Yes.                                                 16   information about a potential eating disorder that
  17        Q. Did any of them ever encourage you, you              17   Mrs. Lovelace might have had?
  18     know, to wrap up your opinions prematurely to just         18       A. Not that I recollect. And I don't --
  19
 20
 21
         sort of get this done?
            A. Not that they -- Not that I recall.
            Q. To go back to Exhibit 1 --
                                                                    19
                                                                    20
                                                                    21
                                                                         couldn't find it in my notes anywhere. Although
                                                                         they -- they're a little bit scribbly, I do write
                                                                         down what I'm told, so -- and I keep that in my
                                                                                                                                I
                                                                                                                                :
                                                                                                                                iJ
 22             And I recognize Exhibit 2 is out of                 22   file. So no.                                           J
 23      order, so don't worry about it.                            23       Q. This section here on page 1, in the "Data
 24         A. This is the exhibit --                               24   Summary," you've got the section that's marked         J

 25         Q. But let's look back to Exhibit 1.                    25   "Trauma Findings."                                     1
                                                                                                                                ,i


                                                          Page 58                                                  Page 60
    1           You started talking about this earlier,              1      A. Yes.
   2     but I want to make sure that I understand your              2       Q. Are trauma findings things that would
   3     conclusions.                                                3   potentially be evidence that someone's death was
   4            In your final autopsy summary on page I,             4   not natural?
   5     you have a section that's marked "Evidence of               5      A. They could be, or they could be evidence
   6     Medical Disease." Do you see that?                          6   of something that --
   7         A. Yes.                                                 7          Depending on the circumstances. I mean,
   8         Q. So what does it mean for something to be             8   somebody could have had, you know -- you know, a
   9     evidence of medical disease?                                9   car accident and have healing bruises and injuries,
  IO         A. Well, it means obviously gross                      10   but, you know, for whatever reason, the coronary
 11      examination, do I see anything there under the             11   artery that was nearly completely plugged up
 12      microscope, what do I see.                                 12   didn't -- you know, didn't give out until later on.
 13             In this particular individual, she -                13   And so they might have injuries or - You know,
 14      The liver is supposed to look tan. It was clearly          14   and people bump into things, bump into tables or
 15      yellow on gross examination; and "gross" being with        15   drop things or something.
  16     the unaided eye. And then I took a section, and I          16          I mean, injuries can be present and
 17      put it under the microscope, and there was -- the          17   totally incidental. They can be causal or
  18     liver cells are full of fat So there was                   18   associated with a cause. Like, you might have some
 19      something physiologically going on here.                   19   minor abrasions that wasn't the cause of death, it
 20             And in forensics -- Again, I mentioned              20   was, you know -- You know, say maybe the person's
 21      this lady was not obese, not even overweight,              21   suspended upside down in the car and respiratory
 22      really. So the thing that always crosses my mind           22   insufficiency was the actual cause of death due to
 23      is alcohol, but I could not account for it by tox.         23   motor vehicle incident, and then whatever abrasions
 24      So it seemed kind of a strange puzzle to me.               24   they have were not causal but just incidental.
 25          Q. In your conversations either with law               25          So, yeah, that -- injuries may or may not
 ·� =•                                          ;e:::a,                  ���                                          "'=-•-

                                                                                                        15 (Pages 57 to 60)
                                  SUSAN FRYE COURT REPORTING 1515-284-1972
                                   300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                                                                      Page 16 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                                                               Page 61                                                                                          Page 63
     1
     2
     3
     4
              be causally related to death, it just depends on
              the circumstances.
                 Q. So if you're noting trauma findings in an
              autopsy report, what you're noting may or may not
                                                                                                                             1
                                                                                                                             2
                                                                                                                             3
                                                                                                                                 4
                                                                                                                                                    "Undetermined" means undetermined. It
                                                                                                                                              doesn't mean "not likely" or "likely" to have been
                                                                                                                                              smothered. It doesn't mean anything like that. It
                                                                                                                                              just means undetermined
                                                                                                                                                                                                                I
     5        be connected with the cause of death?                                                                          5                      "Undetermined" means undetermined. So --
     6           A Correct.                                                                                                  6                   Q. When you examined Mrs. Lovelace's body,
     7           Q. Did you examine Mrs. Lovelace's body and                                                                 7                did you examine her larynx?
     8        consider the findings that you were making when you                                                            8                        A. Yes, I did.
     9        wrote this autopsy report, taking into account some                                                            9                        Q. That's her throat?                                  I
 10                                                                                                                                                                                                          i
              possibility that Mrs. Lovelace may have been                                                                  10                        A Yes.
 11           suffocated?                                                                                                   11                        Q. Did you see anything unusual in that area
  12             A Well, suffocated in the sense that -- I                                                                  12                of her body?
  13          mean, if you can kind of divide it up medically                                                               13                        A. No, I did not.
                                                                                                                                                                                                            i
                                                                                                                                                                                                            i
 14           from strangled to smothered, that's a tough one to                                                            14                        Q. And you noted this cut between - or this



                                                                                                                                                                                                            I
 15           prove, you lmow what I mean?                                                                                  15                laceration between her lip and her nose?
 16                  There are cases in the literature of                                                                   16                       A. Yes.
 17           people being smothered and not leaving any marks at                                                           17                       Q. Did you notice anything abnormal about

                                                                                                                                                                                                            i
  18          all, and depending on how much struggle is put up,                                                            18                her nose itself?                                              q
  19          if it were a smothering case, there may be some                                                               19                       A. No.
 20           marks.                                                                                                        20                       Q. Did you examine her eyes as part of the             J
 21                  But when I put "Undetermined" down, I put                                                              21                autopsy?                                                      ��
                                                                                                                            22
 22           "Undetermined" down not to mean undetermined
                                                                                                                            23
                                                                                                                                                     A.   Yes, I did.
                                                                                                                                                                                                            j
 23           because I can't prove that it's homicide -- which I                                                                                    Q.   Did you note any petechial hemorrhage?            i
 24
 25
              wouldn't call it homicide, anyway -- a smothering
              as the cause of death, I would have used.
                                                                                                                            24
                                                                                                                            25
                                                                                                                                                     A.
                                                                                                                                                     Q.
                                                                                                                                                          No.
                                                                                                                                                          Did you notice any other signs of
                                                                                                                                                                                                            !
                                                                                                                                                                                                            ii

                                                                                             Page 62                                                                                            Page 64
     1                I put "Undetermined" down because, you                                                                 I                smothering or strangulation with respect to her               r;

     2        know, the investigation, four kids around, getting                                                             2                eyes?
              them up, getting them ready, it just didn't seem to                                                            3                       A No, I didn't.                                        ��
                                                                                                                                                                                                            I

     4        fit that kind of a scenario. But the pictures --                                                               4                       Q. Did you see any evidence that she had

     6
              Everything was a little bit off, just a little bit
              off.
                                                                                                                             5
                                                                                                                             6
                                                                                                                                              been the victim of a smothering or a strangulation,
                                                                                                                                              understanding what you just testified to -                    I
                                                                                                                                                                                                            y

     7               And then she has this fatty liver, and                                                                  7                       A. Right.
     8        she's not supposed to be a heavy drinker, and                                                                  8                   Q. - that there may or may not be
     9        things just seemed not well explained.                                                                        9                 indicators of that?
 10                   So when in doubt, I go with                                                                           10                       A. Right.
 11           "undetermined. 11                                                                                             11                         I didn't. I didn't see those things.
 12                  And I mentioned some of my concerns that                                                               12                   Q. At the time that you completed your
  13          the trauma on the mouth was -- seemed inconsistent                                                            13                autopsy report, were you confident that your
 14           with the time frame. But, you know, again, time                                                               14                conclusion that the cause of death was undetermined           �
 15           frames, they can vary.                                                                                        15                was the right determination to make with respect to
  16                 And then I also put in there, because I                                                                16                this autopsy?                                                 I
 17           think this -- at the time, this was the thing that                                                            17                    A. Given the -- Given the situation I had
 18           really bothered me, is that she had such marked                                                               18                and the number of unknowns that were present, I
 19           steatosis of the liver, and there didn't seem to be                                                           19                felt "undetermined" was the best way to go.
 20           an explanation for it. I mean, I couldn't account                                                             20                   Q. And after you completed your autopsy
 21           for that, and, yet, it was clearly there, and                                                                 21                report, did you convey those findings to either the
 22           severe.                                                                                                       22                coroner's office or to law enforcement in Adams
 23                  So that -- that left me, you know, in a                                                                23                County?
 24           situation where I really didn't have an answer as                                                             24                       A. Yes.
 25           to what was going on here. But it's not --                                                                    25                         I don't recollect whether I would have
 -       �w   ,:,,,..:x.-;i.i.na11�o::...:aia.•"lll"..ll:�����,i,,-   ,._.,....:..,:-   ;,a,7..JllPl.'l>f-111.�:r...or
                                                                                                                    ...t�   ..   ..::::;;.�    ...
                                                                                                                                                 �::�


                                                                                                                                                                                      16 (Pages 61 to 64)
                                                        SUSAN FRYE COURT REPORTING 1515-284-1972
                                                         300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                       Page 17 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                   Page 65                                                   Page 67
   1    called Detective Baird back or-                        1
                                        But then, like I said, given what I was
                I mean, I would have sent a copy, because      2
                                  told by the investigators and what I had, this is
   3    this is my standard procedure. I send a copy of
                                  what I came up with.         3
   2

   4    the autopsy report form and the form -- the            4
                                      Q. I want to ask you some questions now
        death -- that death statement that's --
                                  about 2014.
   6        Q. That's AC 6?                                    6
                                        MS. THOMPSON: I think this actually
   5                                                           5

   7        A. Yeah, AC 6, that's part of what they get        7
                                  might be a good time for a quick break, if we just
   8    as well.                  want to take a quick break-  8
   9            And I bill for the autopsy. It would           9
                                        MS. EMERY: Yeah, we can do that.
  10    have been mailed to the coroner.                      10
                                        MS. THOMPSON: - use the restroom.
  11            And I honestly don't recollect if I           11
                                        So we'll go off the record for a little
        communicated this information to Detective Jeff
                                  bit.                        12
  13                                    THE WITNESS: Okay.
        Baird. But I will say this, ifl did, he didn't        13
  12

  14                                    THE VIDEOGRAPHER: We will go off the
        give me additional information, which would be        14
  15    uncommon. So there's no additional notes. So my
                                  record at 3:39 p.m.         15
  16    guess is I just sent this off to the coroner.
                                        (Short recess.)       16
           Q. And that was going to be my next
                                        THE VIDEOGRAPHER: We are back on the
                                                              17
  18    question, which is, when you sent the reports that
                                  record. The time is 3:46 p.m.
                                                              18
  17

  19                                        EXAMINATION (Resumed)
        you just described off to the coroner, did - at       19
  20    that time, did anyone follow up with you and
                                  BY MS. THOMPSON:            20                           I
        indicate any concern about your findings?             21
                                     Q. Dr. Bowman, at some point after you                �
           A. Not that I recollect. I mean, you know,                                     �
                                                              22
                                  conducted this autopsy of Mrs. Lovelace, you
  21

  23    this is twelve years ago.                             23
                                  stopped performing autopsies in Illinois; is that      ��
  22

  24           I mean, there was -- There's never
                                  right?                      24                          �ij
  25    enthusiasm for "Undetermined"; there just isn't.
                                     A. Yes.                  25                           �
t--------------- - - _ _ -----1--------------- _ _ _ _ -11
                Page 66                                                         Page 6 8
   1    We don't like to use "undetermined." We like to                Q. All right. And when did you start your
   2    know what's going on.                                  2   current job?
                                                               1

   3             But I don't remember any specific, you        3       A. I think it's been about six years, so
   4    know, objections about this particular                 4   about- Well, there's kind of a transition.
          undetermined. I mean, we, after all, had looked                  So I went to work on a per-diem basis for
   6    into it with the law enforcement and everything, so    6   Dr. Miller for a period oftime, probably around
   5    11             11                                      5

   7    we'd done what we could.                               7   2011, but I think it was 2012, in the spring, that
                 You know, I didn't -- I still didn't          8   I actually started Keokuk. And then I worked
   9    have any explanation for that fatty liver. So, you     9   Keokuk, and I also worked at the main office in
   8

        know, like I said, I don't recollect any -            10   St. Louis.
  11    anything more than what might have been the- you      11           I would actually, believe it or not,
  IO

        know, "Well, can't you just call it fatty liver?"     12   spend three days at Keokuk, and then I would drive
  13    It's, like, "Well, yeah, but she's so young, and I    13   down Wednesday night, work down at St. Louis for a
  12

  14    don't know she's an -- 1 I mean, "She's a social      14   couple of days and cover the main office there, and
  15    drinker." "Well, why is her liver so fatty?" You      15   then drive back Friday night, and then repeat the
                             1




  16    know, I mean, it's just --                            16   cycle. Did that for, like, a year or two.
                 You know, apparently --                      17           Then my employer, Dr. Miller, got another
  18             And, again, the positioning of the body,     18   person on staff, and so I was only needed for
  17

  19    I mean, those were apparently scene photos            19   covering vacations, usually was in a week block.
  20    uninterrupted. I should have figured the kid. A       20   And then -- then he decided -- I mean, I can't
        four-year-old's running around. You know, you              blame him, he was 85, you know. He wanted to
  22    can't tell where they're going to be; that he could        retire; fancy that. So he ended up selling the
  21                                                          21

        have gotten on the bed and pulled those covers        23   business. And the person who bought the business,
                                                              22

  24    down. That would totally account for that. I          24   like I said, was actually across the river from
  23

  25    mean, that-                                           25   St. Louis, in Illinois. And us way up here -- us11
                                                                                                             11




                                                                                                  17 (Pages 65 to 6 8)
                                 SUSAN FRYE COURT REPORTING I 515-284-1972
                                  300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                       Page 18 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                   Page 69                                                   Page 71
   1   being myself and my colleague -- way up here in        I    manila folder is you have with you?
   2   Iowa, it wasn't working out very well                  2        A. The manila folder has accumulated bits of
   3   strategically.                                         3    information from -- initially from the original
   4          So, basically, he gave us the heads-up          4    autopsy. And then when it was re-investigated back
   5   that come the tum of the year, that we would have      5    in 2014, whatever the heck that was, and people who
   6   to basically find employment through the hospital      6    have contacted me, I have information taped on the
   7   systems that we were working by contract with him.     7    front and papers in the folder.
   8   And that's exactly what happened.                      8           They are not in order, but-- And at
   9          So my colleague and I are not officially        9    several points in time, both parties, defense and
  10   colleagues anymore, but we were for several years.    10    prosecution, copied the contents of this.
  11   He works at Fort Madison. I work at Keokuk.           11            So there's nothing in here, to the best
  12   Keokuk then merged with Unity Point Health. And       12    of my knowledge, that you folks don't already have.
  13   then Carthage did, too, so they needed a              13    I just brought it because it has, you know -- I
  14   pathologist over there. So, yeah, sure, I've got      14    had your contact number if I got -- I wasn't going
  15   the time, I'll go over there.                         15    to get lost in my own town, but, you know, had
  16          And, yeah, it's been great.                    16    other contact numbers here if it was needed for any
  17      Q. So am I right that the current clinical/        17    reason.
  18   anatomical pathology work that you're doing           18        Q. You and I talked about this case earlier,
  19   currently, that's work that you've been doing since   19    back when there was still a criminal case pending
  20   about2011 ?                                           20    against Curtis Lovelace; is that right?
  21      A. Yeah.                                           21        A. Yes, we did.
  22      Q. Okay.                                           22        Q. All right. I see you've got my card
  23          At some point in 2014, did someone             23    taped on there.
  24   contact you about the work that you did on Cory       24           Do you have Detective Gibson's card also?
  25   Lovelace's autopsy?                                   25        A. Yes, I do.
                                                                                                                         I
                                                   Page 70                                                   Page 72      :1
          A. That sounds about right.                         1           And Parkinson's.                               \

  2       Q. All right.                                       2       Q. That's Ed Parkinson?                            :'11!
   3         And in between, whenever that contact            3       A. Uh-huh. Yeah. Parkinson.
   4   was - and we'll talk about that more -                 4       Q. How did Detective Gibson contact you when       •
   s         In between when you were contacted about         5    he first reached out to you?
   6   Cory Lovelace's case around 2014 and when you          6       A. Good question.                                  I:
   7   concluded the work that you were doing on this in      7           Trying to remember if it was a phone call      �
   8   2006, has anyone contacted you in the interim about    8    or an e-mail or what, but somehow a message was       �
   9   this?                                                  9    gotten through to me.
                                                                                                                         i
  10      A. Not to my recollection.                         10           And, again, that would have been the time
  11      Q. Is this a case that you gave much thought       11    period where I was still working for Dr. Miller.
  12   to after you'd concluded your work in 2006?           12    So, you know, at times I'd be down in St. Louis
  13      A. No, not really.                                 13    where my cell phone worked in the office. My cell
  14      Q. Who first contacted you again about this        14    phone -- It's a dead zone in my office up here.
  15   case in 2014?                                         15    So he would have had to leave a message with           '
  16      A. Well, to the best of my recollection, it        16    somebody.
  17   would have been this chap Adam Gibson.                17           But I'm not sure where I was located when      ,,


                                                                                                                         i
  18      Q. And just for the record, you're looking         18    that happened, but I think it was by phone --         �
  19   at some papers to answer that question; is that       19       Q. Do you know-
  20   right?                                                20       A. - wanting to make an appointment with
  21      A. Yeah. Yeah.                                     21    me.
  22      Q. You've got a manila folder in front of          22       Q. Do you know someone named Jim Keller?
  23   you.                                                  23       A. I believe that's the current coroner. I
  24      A. Uh-huh.                                         24    believe that's the chap that came to --               I
  25      Q. Can you just explain to us what the             25           The first meeting I had about this was
                        -                    - .

                                                                                                  18 (Pages 69 to 72)
                                  SUSAN FRYE COURT REPORTING I 515-284-1972
                                  300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                                Page 19 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018




                                                                                                                                                                          l
                                                             Page 73                                                                                        Page 75       1

   1   actually at my office in Keokuk, and Adam Gibson                            1


                                                                                                                                                                          I
                                                                                                      I mean? I had to have hard evidence. And I told
   2   and Jim Keller were the two individuals that were                           2                 him that
   3   there.                                                                      3                         And they hadn't any, you know. So I
   4       Q. All right. So before having that in-                                 4                 said, "Well, you know, it's going to have to stay                    l,

   5                                                                               5
                                                                                                                                                                          !I
       person meeting with Jim Keller and Adam Gibson, did                                           as is. I don't like the diagnosis of
   6   you talk with Adam Gibson on the phone about this                           6                 "undetermined," I never have, but that's what it                     �
  8
  9
   7   case?
           A. I don't remember how much or what would
       have been said, but the gist I got out of it was                           9
                                                                                   7
                                                                                   8
                                                                                                     is. And you haven't given me anything better to
                                                                                                     change it."
                                                                                                             I don't think they liked that, so they --
                                                                                                                                                                          I
 10    that be wanted to talk to me about this case, he                     10                       he -- they -- he called several times, I think, to
  11   wanted to meet with me about this case.                              11                       see if I would change my mind.
  12           And since I am responsible for my cases,                       12                            And I guess that's what he was doing. I
 13    as I see it, you know, ever after, then, you know,                   13                       mean, rm speculating here. But he called several
  14   if he's -- he's in a - legal official in this                         14                      times, and I basically reiterated, "No, unless and
  15
 16
       county, and he wanted to speak with me about it, 1
       was willing to do what I could to try to explain
                                                                             15
                                                                             16
                                                                                                     until there's hard evidence, then it stays this
                                                                                                     way."                                                            I
 17    what I'd done.                                                        17                          Q. When you said just a minute ago that you
                                                                                                                                                                      l
  18       Q. We'll talk about that meeting in a                             18                      didn't like the diagnosis of "undetermined," what
  19   minute.                                                              19                       do you mean?
 20        A. Okay.                                                         20                           A. It's a pathologist thing. We like to
 21        Q. But there was some period of time in                          21                       know what we're looking at, and we like to be able



                                                                                                                                                                      I
 22    which Detective Gibson and others were                               22                       to say--
 23    re-investigating this case; is that your                             23                              People come to us for answers. You know,
 24    understanding?                                                       24                       people say, "Is this cancer?" ''No, it's not
 25                                                                         25
                                                                                                                                                                      ij
           A. Yeah, they could - I mean, I don't --                                                  cancer," you know, be giving- or "Cause of death



  1
  2
       Yeah, I don't know how much they had done of that
       before they contacted me, but I suspect, given the
                                                            Page 74
                                                                                 1
                                                                                 2
                                                                                                    isX."
                                                                                                            But sometimes in the real world, you
                                                                                                                                                            Page 76
                                                                                                                                                                      I
                                                                                                                                                                      �
                                                                                                                                                                      �
                                                                                                                                                                      i
  3    information they had, that they had done some.                            3                  don't know. All the pieces aren't there, for
  4       Q. During that period of time, Detective                               4                  whatever reason. You have to admit --


                                                                                                                                                                      il
  5    Gibson reached out to you numerous times; is that                        5                           I always tell people, "If you've got a
  6    right?                                                                   6                   doctor who can't say 'I don't know,' maybe you
  7       A. Yep.                                                                7



                                                                                                                                                                      I
                                                                                                    should find a new doctor." Because this world and
  8       Q. He called you multiple times?                                      8                   medicine is too big for all of us to have all the
  9       A. Yes.                                                                9                  answers all the time. Sometimes you have to admit
 10       Q. And he e-mailed with you multiple times?                     10                        you don't know.
 11
 12
          A. Probably. I'm not sure how many e-mails
       I got from hi� but I remember the phone calls.
                                                                          11
                                                                          12
                                                                                                            Now, in living medicine, sometimes an
                                                                                                    unknown diagnosis will become clear over time. But
                                                                                                                                                                      a�
  13      Q. Were you cooperative with him in talking                     13                        with the deceased, you don't have that. So                        �
  14   to him about this case?                                              14                      "undetermined" may be what you're left with.                      i
  15      A. I tried to be.                                                 15                              And when I say I don't like the diagnosis
  16          I mean, I tried to be patient.                                16                      of "undetermined,'' every case I've had to call
 17       Q. When you say you tried to be patient,                          17                      "undetermined," I don't like doing it, but you have
 18    what do you mean?                                                    18                      to do it if that's what you're left with. I mean,                 i

 19       A. Well, you know, I explained that I draw                        19                      I can't make up somethingjust so that I can have a
 20    my conclusions from evidence, and if he had some                    20                       cause of death. It's got to be there for real.                    i
 21    hard evidence to set on the table in front of me,                   21                           Q. Have you had other cases in the time that
 22    that could result in, you know, modifying the                       22                       you were doing autopsies where the cause of death,
 23    diagnosis.                                                          23                       you've made the finding, was undetermined?
 24           But I needed hard evidence. It wasn't                        24                           A. Yes, I have. And I don't like those
 25    going to be a he said/she said thing, you know what
                          :,�ll:.iil',lq,;.;;,•-        -�
                                                                           25
                                                                        r'¢::IB:;=:::
                                                                                                    either, but that's just the way it is.
                                                                                        c,,-e-tl'Pll-•11   · · :l ltf!   •   �·lltal   ..--:--:·"";......


                                                                                                                                        19 (Pages 73 to 76)
                                                                                                                                                                      I
                                              SUSAN FRYE COURT REPORTING 1515-284-1972
                                               300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                         Page 20 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11 /07/2018

                                                     Page 77                                                              Page 79
  1         Q. In the thousands of autopsies that you've              I      give me anything useful. So that's the kind of
  2     conducted in your career, did you have cases where           2       things that-- you know, no.
  3     you were able to make a finding about cause of               3              And saying things like, "You need to get
  4     death?                                                       4       justice for this woman." And it's like, Well, you
                                                                                                                    11

  5         A. Most of the time I can, which is                      5      know, justice is all very well and good ifyou have
  6    probably part of the reason I don't-- I didn't                6      a perpetrator,11 you know what I mean. Not
  7    give enough--                                                 7      everything that's undetermined--
  8            Incidents with most of us who do                      8              I tried to explain this to him at great
  9    autopsies is somewhere in the about2 to3 percent              9      length, "undetermined" does not mean likely
  10   range of autopsies that we do come up undetermined.          10      murdered. Undetermined11 means I don't know. And
                                                                                        11


 11            So, you know, when you add up how many               11      I empha -- tried to emphasize to him that one of
 12    cases I've done, you know, there's a fair number of         12       the things that bugged me about this case even more
 13    them that are undetermined, but they're not so              13       than the minor abrasions, which is -- there's ways
 14    many.                                                       14       ofgetting that. And if the daughter said she
  15           You're used to getting an answer. You do            15       tripped and fell, I mean, that supports, I guess,
 16    all this work and you get an answer. So when you            16       what the husband was saying.
 17    don't get an answer, it's - That's what I mean by           17               That discrepancy bugged me tremendously.
 18    I don't like it. We're supposed to have the                 18       And, you know--
  19   answers, and sometimes we don't.                             19             1 mean, so there's things going on here.
 20        Q. All right. When you said that - that it              20       I wasn't getting the whole story.
 21    was your impression that Detective Gibson didn't            21               People don't always tell doctors
 22    like the answer you were giving him, why was that           22       everything. You guys knows that. They keep things
 23    your impression?                                            23       to themselves, thinking maybe they'll get a, quote
 24        A. Well, basically because he kept calling.             24       unquote, bad reputation.

1---------1--------11
 25    I mean, I thought I made it pretty clear, you know,         25               So maybe that's why, you know, things


                                                    Page 78                                                               Page 80
                                                                                                                                       �
  1    "Come back when and if you've got evidence." And                  I     weren't adding up for me, because they were trying      �
  2    then he'd call me up and give me, you know, a spiel              2      to, quote unquote, preserve her, you know,
  3    or something that did not contain hard evidence.                 3      respectability or whatever, I don't know.
  4            And I have to admit, I didn't write all                  4             But whatever it was, the more they talked
  5    this stuff down, because I'd already determined                  5      to me, the more I began to think to myself, "Now,
  6    that what he had was not hard evidence, and I - I                6      hey, wait a minute," you know. "I'm still sticking
  7    really didn't -- I was busy, I had other things to               7      with 'undetennined,' but, you know, this-- this
  8    do.                                                              8      stuff that you're telling me, this is not pushing
  9            So I just tried to make it clear to him                  9      any way towards a cause-- you know, homicide, not
 10    that, "Look, no hard evidence, it stays the same."             10       even - or smothering. It just doesn't."
 11            So, like I said, my impression was he                  11              So, like I said, I'm trying to find words
 12    didn't like that, because he kept calling me,                  12       to explain things that I dismissed once I spotted
 13    trying to get me to get-- trying to ask-- trying                13     the tag on it that said, "This is he said/she
 14    to present me with subjective findings in lieu of              14      said."
 15    hard evidence to get a change.                                 15              You get to learn to recognize those sorts
 16       Q. What subjective findings was he giving                   16      ofthings in medicine in general and in forensics
 17    you in lieu of hard evidence?                                  17       in particular, you know what I mean? He said/she
 18       A. Oh, you know, kind ofhe said/ she said                   18      saids are ofno help.
 19    stuff, like "So- and-So says they -- the decedent              19           Q. In any of the conversations that you had
 20    and her husband fought all the time,'' or, I mean,             20      with Detective Gibson, either in person or on the
 21    stuff like that. It's just like, "Yeah. So,'' you              21       phone, did he ever tell you that he was looking
 22    k now.   I mean,  that doesn't  -- that doesn't  mean          22      into   the possibility that Cory Lovelace's death
 23    anything about cause of death.                                 23       might have been caused by something natural?
 24           So that kind ofinformation to me is, you                24           A. Natural? Oh, no. I don't recollect any           �
 25    know            r          show y
                                                 k no .  I   t          5      di   ussio     - at                      ng it was a
                         ilic TV                                                                                                    �
              �:                         � :         � � �·           :          :       �� � ili ili=��
                                               _       .      . " ·-·      -·�                   -
                                                                                                                   20 (Pages 77 to 80)
                                  SUSAN FRYE COURT REPORTING I 515-284-1972
                                  300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                       Page 21 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018




                                                                                                                               I
                                                   Page 81                                                     Page 83
   1   natural cause of death. No.                               I                   marked for identification.)
   2       Q. In any of the conversations that you had           2    BY MS. THOMPSON:
   3   with Jim Keller at the meeting you described or any       3       Q. I'm showing you what's been marked as
   4   other time you may have talked to him, did he ever        4    Exhibit 3. This is a document that's Bates-stamped
   5   tell you that he was looking into whether or not          5    AC236 and AC237.
   6   Cory Lovelace's death might have been natural?            6           And if you want to just take a look at
   7      A. I didn't talk to him as much, but I -               7    this, I'm just going to ask you if you recognize
   8   No, I don't recollect any focus on a natural cause        8    any - if you recognize Exhibit 3.
   9   of death.                                                 9       A. Okay.
  10       Q. Back in 2014, did you have the same               10           Yeah. This was -- would have been early
 II    office number that you have today?                       11    on. Yeah, February, 2014.
 12
 13
          A. Yes, I did.
           Q. And could you tell us what your office
                                                                12
                                                                13
                                                                             I believe at this point I thought they
                                                                      had some general reason - some reason for concern.
                                                                                                                            I
 14    number is?                                               14       Q. So Exhibit 3 is a chain of e-mails



                                                                                                                           I
 15       A. Area code (319)526-8716.                           15    between you and Jim Keller; is that right?               I

 16        Q. Did you ever talk with Detective Gibson           16       A. This one says James Keller, Dr. Bowman.



                                                                                                                           I
 17    or Jim Keller or anybody else that was                   17           Yeah. Yes, it is.
 18    investigating this case on a telephone number other      18       Q. Did Jim Keller e-mail you on February 7th
 19    than your office number?                                 19    of2014 about this case?
 20       A. Probably my cell phone.                            20       A. Yeah, there is one from February 7th.
 21       Q. And can you give us your cell phone                21       Q. Okay.
 22    number?                                                  22       A. And then it carries on to February 10th.
 23           And if you like, just to protect your             23       Q. All right.
 24    privacy, I think we'll agree that we'll mark this        24           So there is a response e-mail to you -
 25    part of your deposition confidential and we              25    Sorry. There's a response e-mail from you to Jim

                                                   Page 82                                                     Page 84
                                                                                                                           '
  I    wouldn't include this number to the public.               1    Keller on February 10th, as you just indicated. Is
  2       A. Okay.                                               2    that right?
  3       Q. But could you tell us what your cell                3       A. Yeah. Yeah.
  4    phone number was in2014?                                  4          Yeah, I responded. I guess February --
  5       A. It was, and is, (217)553-1250.                      5    They're connected, so it looks like maybe I
  6
  7
  8
          Q. Thank you.
             Did you have an e-mail address that you
       were using back in2014?
                                                                 6
                                                                 7
                                                                 8
                                                                      responded on the 10th to the 7th e-mail.
                                                                         Q. Okay.
                                                                         A. And then -- Yeah.
                                                                                                                           I
                                                                                                                           1
  9       A. Oh, yeah. I've had it since 2000.                   9       Q. So the e-mail that you sent Mr. Keller on      I


 10       Q. I'm going to ask you for that e-mail               10    February 10th, that's this e-mail that's in the
 11    address, too. And, similarly, I'll represent to          11    middle of the first page of this document; is that
 12    you that we would mark this part of your deposition      12    correct?                                             �
 13
 14
       confidential, and this isn't something we would put
       in any public filing.
                                                                13
                                                                14
                                                                         A. Okay.
                                                                            Yeah, the e-mail from me is in the
                                                                                                                           Iij
 15       A. Thank you.                                         15    middle?                                              �
 16       Q. But could you give us that e-mail                  16       Q. Yes.
 17    address, please?                                         17       A. Yes.
 18       A. Okay. It's J-H-B as in boy, M as in                18       Q. So the first sentence there says, "Hey
 19    Mary, D as in David, 66, A with a circle -- "at"         19    there. I guess you may be having a bit of a
 20    sign - Yahoo.com.                                        20    Monday, so I figured I'd just drop an e-mail."
 21       Q. I want to show you -                               21          Do you know what you were referencing in
 22          MS. THOMPSON: We're on Exhibit 3, I                22    that sentence?                                       �
 23    think.                                                   23       A. I suspect I tried to call him and
 24             We'll mark this as Exhibit 3.                   24    couldn't get through.
 25                    (Deposition Exhibit 3 was                25       Q. And the next sentence says, "It's a
                                     ��-�

                                                                                                    21 (Pages 81 to 84)
                                     SUSAN FRYE COURT REPORTING I 515-284-1972
                                      300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                      Page 22 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                  Page 85                                                    Page 87
   1    courtesy contact in case there's something you want    1    properly at the time the autopsy had been
   2    to address prior to the Wednesday meeting."            2   conducted. And I do rely on that.
   3       A. Yes.                                             3           So all these things when they first
   4       Q. Were you giving Mr. Keller an opportunity        4   presented it to me made me think, "Hey, well, maybe
   5   to reach out to you in advance of that meeting?         5   there's, you know, some more work that needs to be
   6       A. If he wanted to, that •• I mean, I make          6   done here."
   7   myself available. They came to me. They were, you       7           The more I spoke with them, the less
   8   know, all very -- acted all very concerned about        8   substantive the material, you know, seemed to be.
   9   this. So, yeah, I mean, they could have called me       9   It's like as I went through - as we went through
  10   had they wanted to.                                    JO   what their concerns were and what they had, it was,
  11       Q. And then the last sentence of that              11   again, he said/she said kind of thing.
  12   paragraph that I just read that says, "I've seen       12           Now, sometimes he said/she said leads to
  13   cases with little to no evidence get pushed along      13   actual, you know, findings, hard findings, but
  14   as first degree murder, then others with worrisome     14   apparently not in this case. And that became clear
  15   findings, parenthesis, to say the least, close         15   later on. But, at first, it sounded like there was
  16   parenthesis, drop off the map...but not this time      16   maybe something that needed investigated. And I
  17   it seems."                                             17   would do what I could to explain my findings to
  18          What did you mean by that sentence?             18   them, best of my ability, and they would have to
  19       A. That sentence there is based on their           19   take it from there. Because I'm not an
 20    concern and agitation. It seemed that they had -       20   investigator, I'm not a detective. I'm just a
 21    It seemed like they might have something here at       21   pathologist who happened to be doing forensics at
 22    the time.                                              22   the time. So --
 23        Q. Were you basing that on what they told          23       Q. I don't have any other questions about
 24    you?                                                   24   Exhibit 3, so if you want to set that aside, you
 25        A. Based on what they had told me and the          25   can.

                                                 Page 86                                                     Page 88
  1    amount of apparent agitation over this situation        1       A. Okay.
  2    that they were exhibiting.                              2       Q. The questions I have, to go on, won't
  3            But, again, notice I said, "but not this        3   concern that.
  4    time it seems. 11 I still had reservations. I           4          What do you remember about the meeting
  5    wasn't going to commit to anything based on what        5   that you had then with Mr. Keller and Detective
  6    they had said so far. But they did seem - They          6   Gibson when they came to meet with you?
  7    presented - They presented a story to me, and it        7       A. Well, like I said, they had, you know,
  8    sounded a little bit worrisome.                         8   kind of a litany -- it was several -- I think a
  9            The case, admittedly, had been                  9   couple hours' worth of meeting time, you know,
 10    undetermined, and they were, you know, apparently      10   maybe as much as two, two and a half hours. I
 11    looking into it. And that was, you know, the           11   scheduled it for after work, because I figured it
 12    initial impression that I got dealing with them.       12   might take a while.
 13            I give people the benefit of the doubt         13          And they raised their concerns. And as
 14    until they prove otherwise. So that's the way I        14   we went over them, when I pushed for hard evidence,
 15    was approaching it.                                    15   actual findings, you know, like -- I don't know --
 16        Q. What about what they told you led you to,       16   you know, a rag or something that's been put over
 17    you know, conclude that what they were telling you     17   somebody's face or whatever. In the case of
 18    was worrisome?                                         18   smothering, you know -- You know, I mean, again, a
 19        A. Well, this concern that they had, that --       19   pillow maybe, a specific pillow that had fluids on
 20            And, again, I don't know the demographics      20   it or something. I don't know what I would be -
 21    of how things are in Adams County. I just, you         21   Something of that nature, some hard evidence that
 22    know, contact people, you know what I mean? It was     22   they think -- that they thought would -- you know,
 23    far away from my base of operations.                   23   would show that this is not just a medical demise,
 24            And they were saying they had concerns         24   that would tip it one way or the other.
 25    that maybe the investigation hadn't been done          25          But they didn't. They had, you know,


                                                                                                  22 (Pages 85 to 88)
                                SUSAN FRYE COURT REPORTING I 515-284-1972
                                 300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                      Page 23 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                  Page 89                                                      Page 91
   I    "So-and-So said that they were fighting," like I        1     after that, did you ever tell Jim Keller or Adam
  2     mentioned before, and fought a lot, and that there      2    Gibson that - words to the effect that "No matter
  3     was, you know, marital problems and stuff like          3    what you bring to me, I'm not going to change my
  4     that. And, again, for me, that doesn't cut it. I        4    undetermined finding"?
  5     have to have hard findings, you know.                   5        A No. What I told them was if they found
  6             Because, you know, quite frankly, if            6    hard evidence, then I would consider it. I didn't
  7     everybody who had marital problems ended up - one       7    promise to do anything. I would have to consider
  8     of the partners would end up dead, then there           8    the evidence and see how it weighed in. But I
  9     wouldn't be enough pathologists in the world to         9    didn't tell them, "No, I'm not ever going to change
 IO     handle it. Everybody squabbles at some point in        10    it. It would just depend. I told them, "But it
                                                                       11

 II     time. Now, whether they squabble loud enough for       11    has to be hard evidence, not this kind of
 12     the neighbors to hear depends on the people in         12    'Neighbors heard fighting' and stuff like that." I
 13     question.                                              13    mean, that doesn't do it.
 14             What I was getting from -- Detective           14        Q. Did you ever tell either of them, meaning
 15     Gibson, as I recollect, did most of the talking,       15    either Detective Gibson or Jim Keller, words to the
 16     but what I was getting from them was not stuff that    16    effect that because you weren't doing forensic
 17     was ringing my alarm bells. It sounded to me like      17    pathology work anymore, you didn't want to change
 18     they were going on he said/she said kind of stuff      18    your finding because you didn't want to put
 19     and not really actual evidence.                        19    yourself in a position of having to come to court?
 20             And I began to also wonder -- because          20        A I wouldn't say that.
 21     this is just the way it is - what's - you know,        21           I don't like to go to court, but I would
 22     what sort of political situation is going on there,    22    have done it ifl had to.
 23     is somebody trying to climb the ladder? Is             23           I would not have said that to them.
 24     sometime --                                            24    That's just -- I wouldn't.
 25             This is a reality of life, you know what       25        Q. At this meeting that you had at your

                                                  Page 90                                                      Page 92
  I    I mean? Is this something that somebody could use        1    office with Adam Gibson and Jim Keller, did you
  2    to get a promotion or something? Is there another        2    tell them at this meeting words to the effect that
  3    motive other than just establishing that this woman      3    this laceration that was - or this mark that was
  4    was, quote unquote, smothered?                           4    on - on Cory Lovelace's face between her lip and
  5            You start to wonder, when there's no hard        5    her nose, that that mark was consistent with a
  6    evidence, what's going on here? And, eventually, I       6    smothering?
  7    did begin to wonder.                                     7        A. I said -- I would have said something to
  8            Like I said, I gave him a chance. I              8    the effect of it could be consistent, but it's --
  9    said, "Go find me some hard evidence," essentially,      9    or consistent, but it's also consistent with a
 IO    maybe not in those words. But basically I               10    bunch of other things.
 11    communicated to them that that's what -- When they      11           And that's the nature of it; it's not
 12    called me back, I communicated to them, "You know,      12    diagnostic, you know. You can't --
 13    it's not quite enough yet. Give me some hard            13           One of the things I tried to explain is
 14    evidence." They did not.                                14    the difference between "diagnostic" and "consistent
 15            And then subsequent calls were like, "No.       15    with." You know, like fatty liver is consistent
 16    I said I needed hard evidence. No, that's not it."      16    with drinking. And it turns out later on we did
 17    You know, "Well, the mother don't like him."            17    find out that she didn't just social drink, you
 18    Well -- Or whatever. You know, it's like, "No.          18    know. Now I kind of think I know why that liver
 19    That's not hard evidence.
                               11
                                                               19    was fatty.
 20            I explained what hard evidence was in           20           But "consistent with" is not diagnostic.
 21    terms of pathology standards, and some finding I        21    And you have to go another step to prove -- to
 22    could -- that I -- some finding that would alter        22    reach diagnostic; that is to say, you know, the
 23    what I had said. There was none.                        23    pillow -- And even then, it would be an issue of
 24        Q. At any point in this re-investigation,           24    beyond reasonable medical doub4 like 90 percent
 25    either at this meeting at your office or any point      25    probability.


                                                                                                    23 (Pages 89 to 92)
                                    SUSAN FRYE COURT REPORTING I 515-284-1972
                                     300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                     Page 24 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                 Page 93                                                    Page 95
   1          But, for instance, if they had, you             1       A. I can't prove it. I mean, you know, like
   2   know-- you know, a pillow that, you know, had          2   records of her being treated of it for the
  3    been -- or rag or something had been pressed to her    3   hospital - in the hospital, I mean, would be gone
  4     face and nose with her saliva and so forth and so     4   by now.
  5    on on it, even that would have to be taken in          5          Hospitals keep records ten years, you
  6    context, because she could have put that up to her     6   know. So any records -- If her alcoholism- If
  7    face herself, you know.                                7   she was ever treated for alcoholism, those records
  8           So I might have said "consistent," or I         8   would be gone too. Because she would have been a
  9    might have said "could be consistent. But, again,
                                         11                   9   living patient then, see? So I don't have any
 IO    "consistent" is not "diagnostic." It means that,      IO   records to indicate that.
 11    yeah, it could be, but it could also be something     11          But bulimia and the marks on her mouth,
 12    else.                                                 12   those are consistent too. And drinking to excess
 13        Q. And did you convey to Adam Gibson and Jim      13   and a fatty liver are very consistent, especially
  14   Keller at that meeting in your office other           14   in a case where nobody -- where the patient is not
  15   possible explanations for why Cory Lovelace had       15   obese and, you know, there's not another
  16   the-                                                  16   physiological explanation for the fatty change in
  17       A. Mark.                                          17   the liver, like one of the rare storage disorders
 18        Q. -- the potential indicators of trauma          18   or whatever.
 19    that she had that you found at autopsy?               19          MR. HANSEN: I'm going to move to strike
 20        A. Oh, yes. And I went through some --            20   that answer.
 21           You know, the fall, might be what she          21          And, Doctor, I appreciate you wanting to
 22    told a kid, she may have -- Like I said, if she       22   give us your explanations. We're on a time limit
 23    was bulimic, which apparently she was -- I don't      23   here, and that question was, "Do you have any proof
 24    have proof of that -- vomiting, forced vomiting,      24   of whether or not she was bulimic," and that's a
 25    you can definitely smack your face against a toilet   25   yes or no answer.


                                                 Page 94                                                   Page 96
  1    seat. That's a very easy way to get a mark there       I          And I'd appreciate it if we could limit
  2    and a little dig in the lip, hit your face against     2   the answers to the questions that are asked,
  3    that. It would also account for the lack of            3   because we've been here for going on almost, you
  4    petechia and, you know, the nose not being injured.    4   know, two hours now, and we do have to move it
  5            I mean, there's a lot of ways you can get      5   along.
  6    that. She could have gotten it falling, like if        6          So I appreciate that, but 1 need to get
  7    you fall climbing up the stairs and you hit it just    7   my objection on the record. Thank you.
  8    right, it's possible.                                  8   BY MS. THOMPSON:
  9            So, I mean, that was possible. But I           9      Q. Let me pose another question to you,
 10    started to -- Like I said, when I found out about     10   Doctor.
                                                                                                                        J
                                                                                                                        I
 11    the bulimia, I started to think to myself, I          11          At this meeting that you had at your
 12    wonder. Because it's a place you frequent a lot.      12   office, did - did Adam Gibson show you a
 13    And forced vomiting -- even when it's not forced,     13   photograph of Mrs. Lovelace?
  14   it's a very convulsive-type thing, and you can        14      A. Yes.
  15   smack your face against things and injure it.         15      Q. Did he tell you "to do what's right for
 16         Q. When did you first learn that there might     16   this lady" at that meeting?
  17   be some issue with Cory Lovelace having some type     17      A. That sounds like something he would have
 18    of eating disorder?                                   18   said.
 19         A. That's a good question.                       19      Q. At any point in this re-investigation,
 20            It would have been when this thing was        20   did Detective Gibson or Jim Keller talk to you
 21    re-opened; this case, I mean.                         21   about some allegations that had been made about
 22         Q. You're referring to after 2014?               22   Curtis Lovelace by his second wife?
 23         A. Yes. Yes.                                     23      A. Yes.
                                                                                                                        j
                                                                                                                        I
 24         Q. As you sit here today, do you know one        24      Q. Did they tell you that she had claimed
 25    way or another whether that's true?                   25   that- or she had said that she thought that maybe


                                                                                                24 (Pages 93 to 96)
                                SUSAN FRYE COURT REPORTING I 515-284-1972
                                 300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                            Page 25 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                      Page 97                                                                Page 99
        Curt had poisoned her?                                    1                A. Yes, I did.
   2       A. Yes.                                                2               Q. All right. And when did you tell Adam
   3       Q. What do you remember talking about that             3             Gibson that?
   4    issue, a potential poisoning issue, with either Jim       4                A. I'm pretty sure it was at that meeting.
   5    Keller or Adam Gibson?                                    5               Q. What did you tell him with respect to
   6       A. I asked if they had any evidence of it.             6             Dr. Teas?                                                   ij
   7       Q. What did they tell you about that?                  7                A. To the effect that she had extensive
           A. They didn't.                                        8             experience and was now a consultant forensic                !I
   9            I mean, I don't know that they told me,           9             pathologist and could be of help to them.
  10    but they didn't have anything to produce. She            10                Q. At the time that you suggested that he            ij
  11    hadn't gone to the hospital and had any toxicology       11             talk to Dr. Teas, did you know her personally?
  12    screens done or anything, so if she'd been               12                A. I don't know her personally, but I know
  13    poisoned, there's no proof of it. She's still            13             of her work. And she's a pretty straight-shooter.
  14    alive, so --                                             14             She does her homework, she gets her consults, she
  15           I'm not sure how to answer that, I'm              15             comes up with the conclusions that fit the
  16    sorry, but that's the best I can do.                     16             findings.
  17      Q. At any point did Adam Gibson or Jim                 17                    MR. HANSEN: Again, I'll move to strike
  18    Keller tell you that they had talked with a doctor       18             that.
  19    named Scott Denton about this case?                      19                    The question was, 11Do you know Shaku
  20       A. Yes.                                               20             Teas."
  21       Q.  Do you - Did you know Scott Denton                21                    I'll move to strike as non-responsive to
  22    before you were contacted about this case being          22             the question.
  23    re-opened?                                               23                    Go ahead.
  24       A. I knew of him, never met him.                      24             BY MS. THOMPSON:
  25       Q.   Have you ever talked with Dr. Denton             25                Q.    Are you friends with Dr. Teas?


                                                      Page 98                                                              Page 100
  1    about this particular case?                                1               A. No.
  2       A. No.                                                  2               Q. Were you friends with her back in 2014?
  3       Q. Did they ever tell you whether or not -              3               A. No.
  4          Let me start the question again.                     4               Q. Is she someone that you consider to be a
  5          Did Adam Gibson or Jim Keller ever tell              5         professional colleague?
  6    you what, if any, opinions Dr. Denton had about            6               A. Yes.                                              lI
  7    this case?                                                 7           Q. All right.
   8      A. I was infonned that he agreed with me.               8              Did Detective Gibson have any response
   9      Q. Who told you that?                                   9         when you suggested to him that he talk to Dr. Teas?
  10      A. Either Jim Keller or Gibson.                        10            A. I don't specifically recollect what he
  11
 12
 13
 14
          Q. Did you ever ask either Detective Gibson
       or Jim Keller whether or not there was any report
       from Dr. Denton about his opinions in this case?
          A. I believe I did ask to see his report.
                                                                 11
                                                                 12
                                                                 13
                                                                 14
                                                                            said in regard to that.
                                                                              Q. Was it your understanding he did contact
                                                                            Dr. Teas?
                                                                              A. Yes, that was my understanding, that he
                                                                                                                                       !
 15       Q. When did you ask that?                              15         was -- or that he was going to. That was my
 16      A. I believe it would have been that first              16         impression.
                                                                                                                                       �


                                                                                                                                       I
 17    meeting.                                                  17           Q. Did he ever - Did Adam Gibson ever                    a
 18      Q. All right.                                           18         contact you and tell you what, if anything,
 19         And did you ever see any report from                 19         Dr. Teas had told him?
 20    Dr. Denton about this case?                               20                    MR. HANSEN: I'm sorry. Did you
 21       A. They didn't provide it to me, no.                   21         reference who you're talking about?
 22       Q. At some point did you tell Detective                22         BY MS. THOMPSON:
 23    Gibson - or suggest to Detective Gibson that he           23            Q. Let me rephrase that.
 24    talk to another pathologist named Shaku, S-h-a-k-u,       24               Did Adam Gibson ever tell you what, if
 25    Teas, T-e-a-s?                                            25         anything, he learned from Dr. Teas about this case?
                                  =-"                                 • -   C    . -                      ·--�·-·-      -=
                                                                                                             25 (Pages 97 to 100)
                                    SUSAN FRYE COURT REPORTING I 515-284-1972
                                     300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                      Page 26 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                Page 101                                                   Page 103
   1        A. I don't recollect                               1   you know, the second wife, an� you know, and
   2        Q.. Am I right, then, that after that initial      2   then--
   3    conversation, the in- person meeting that you had      3          And then they-- "We invest--" They
   4    with Detective Gibson and Jim Keller, that             4   talked to the kids, and the youngest one couldn't
   5    Detective Gibson kept calling you after that about     5   remember. And it was, like, well, yeah, he was




                                                                                                                         l
   6    this case?                                             6   four at the time-- or she was four at the time.
   7       A. Yes, he did.                                     7   I'm sony. This is drama. This is not-- This is
   8        Q. All right. And in those calls, what was         8   not evidence. This is drama.
   9    he telling you?                                        9      Q. At some point did Adam Gibson tell you
  IO       A. The impression I got, again, he wanted          10   that he had talked to a Dr. Jane Turner?
  11   the report changed.                                    11      A. Dr. Jane-- Would that be the lady down
  12       Q. Did he ask you to change your report?           12   in St. Louis?


                                                                                                                         I
  13       A. The impression I got is that's what he          13      Q. Well, let me ask you, did he ever tell
  14    wanted, because when I tried to explain that it was   14   you that he talked to a medical examiner from


                                                                                                                         I
  15    in his camp now to find some evidence, and if he      15   St Louis?
  16    had it, then bring it to me, that he would continue   16      A. I found out somehow about that. He may
  17   to talk at me, telling me, you know, "We need          17   have told me.
  18   justice for this woman," or whatever, stuff like       18      Q. All right
  19   that, that I needed to change - He didn't say I        19          Did he tell you that - Did he ever tell
  20   needed to change my report, but basically implied      20   you that there were other pathologists who had
  21

                                                                                                                         .�
       that that's what needed to happen.                     21   ruled that Cory Lovelace's death was, you know,
  22           And I tried to explain to him that I           22   caused by someone killing her?
 23    couldn't do that without evidence, that he said/she    23      A. That's what I was told, yes.                    i
 24    said-- the girlfriend said-- the wife or               24      Q. Did he tell you that?
 25    whatever saying that she thought she was being         25      A. I think that he did. I don't


                                                Page 102                                                   Page 104
  I    poisoned, that's not hard evidence.                     1   specifically recollect.
  2           I kept trying to explain it.                     2       Q. Did you have any response to him when you
  3        Q. Other than recommending that he talk to          3   learned that?
  4    Dr. Teas, had you - did you ever suggest to Adam        4       A. Well, again, I wanted to know based on
  5    Gibson that he talk with another medical examiner?      5   what these opinions were drawn, and ifhe wanted
  6        A. Well, when that did not seem to work, no,       6    to--
  7    I did not suggest anybody else.                        7           Again, I'm not a consulting forensic
  8        Q. Why didn't you?                                 8    pathologist. So reviewing other path-- forensic
  9        A. Didn't seem to be doing any good.               9    pathologists' reports is really not my job
 10        Q. Why was it your impression that didn't          10   description. My duty was to respond to what I had
 11    seem to be doing any good?                             11   done and make any changes if additional evidence
 12        A. Well, whatever it was, whatever - pardon        12   was presented.
 13    my French-- bee in his bonnet that he had about        13          So whatever these other forensic
 14    this case, that did not include hard evidence.         14   pathologists were doing, I did not deem it my duty
  15          I was not able to-- to make it clear to         15   to review their work and comment on it.
 16    him that whatever was going to come ofthis case        16       Q. Did Adam Gibson ever ask you to look a t
 17    rested with him and did not depend -- was not going    17   other people's reports about their conclusions to
  18   to depend on whether or not I changed my report,       18   see if that would change your mind?
  19   especially without hard evidence.                      19       A. I don't recollect, no.
 20           I mean, I told him that if they had hard        20          I don't recollect if he asked me to or
 21    evidence, I would consider it, but they never came     21   not.
 22    up with such. And I kept saying,"But that's not        22       Q. Is that something you would have done -
 23    hard evidence, that's not--" you know. What we've      23   Is that something you would have done if you'd been
 24    been talking about here for the past several hours     24   asked to do it?
 25    is things that -- you know, the he said/she said,      25       A. Again, reviewing other pathologists'--


                                                                                               26 (Pages 101 to 104)
                                 SUSAN FRYE COURT REPORTING I 515-284-1972
                                 300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                      Page 27 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                Page 105                                                       Page 107
   1    forensic pathologists' casework is a job of a             1    experienced than I am or not. So I wouldn't have
   2    consulting pathologist - forensic pathologist,        2        said that.
   3    which I'm not. So I would have been not happy with    3               I don't know where he got that from.
   4    that.                                                 4            Q. Did you tell Adam Gibson, quote: If you
   5       Q. Did you ever tell Adam Gibson words to          5        don't get enough evidence this time, these people
   6   the effect that you were glad that he had taken        6        don't quit. I know that's of no comfort to this
   7   your advice that you gave at the onset of this new     7        victim's family or the next victim's family, but
   8   investigation and got opinions from medical            8        they don't quit, close quote?
   9   examiners to be able to determine the cause and        9           A. "They" being the perpetrator?
  IO   manner of Cory Lovelace's death?                      10            Q. I'm just asking if you ever made a
  11       A. That doesn't sound like something I would      11        statement-
  12   say, because it refers to forensic pathologists       12           A. That doesn't sound like something I would
  13   just en masse.                                        13        say.
  14          I referred him to Dr. Shaku Teas, who I        14            Q. So the portion- this quote that I just
  15   had professional respect for. And these others I      15        read to you-
  16   don't know, so I wouldn't have recommended them.      16           A. Yeah, that sounds like a cop remark,
  17   So it doesn't really sound like something I would     17        "They don't quit," "Perpetrators don't quit." I
  18   say.                                                  18        mean -- You know, I don't --
  19          I think it's something maybe he wanted to      19               That doesn't sound right to me at all.
  20   hear. That happens, unfortunately, in medicine all    20           Q. Did you ever convey words to that effect
  21   the time, not just forensic pathology.                21        to Adam Gibson, that someone doesn't quit?
  22          Sorry.                                         22           A. This - This does not sound like the way
  23       Q. I'm sorry. I didn't mean to interrupt          23        I approach medicine. No.
  24   you.                                                  24               I'm not an investigator. That sounds
  25       A. No, no. I'm sorry I can't be more              25        like -- That sounds like something he thought of.


                                                Page 106                                                       Page 108
   1   specific. But that's it.                               1          Q. Did you ever tell Adam Gibson words to
  2       Q. Did you ever tell Adam Gibson words to           2       the effect that because Curtis Lovelace was a
  3    the effect that you relayed your suspicions about      3       lawyer, that you believed that people that were
  4    Cory Lovelace's death at the time and that it was     4        working on defending him would, you know, be very
  5    then up to the coroner and the detectives to           5       aggressive in defending Curt?
  6    determine what happened?                              6           A I can tell you the way I look at it. And
  7       A. That's consistent with something I might        7        I know this may sound hokey and old-fashioned, but
  8    have said, yes, because it would have been up to       8       I believe everybody, from street people to the
  9    them. I am not an investigator, and rm not a          9        president, deserve proper procedure and trial and
 10    coroner - or wasn't a coroner at the time. So --      10       no favoritism.
 11           You know, I relayed my concerns. They          11              So that's not what I believe. It's
 12    did get back to me. They did investigate.             12       inconsistent with my belief system.
 13       Q. Did you ever tell Adam Gibson that the          13          Q. Is that something you ever conveyed to
 14    opinions of medical examiners would be of great       14       Adam Gibson?
  15   help to him?                                          15          A No. Don't know where he got it from,
  16      A. The opinion of medical examiners?               16       except maybe his head.
  17          I wouldn't have phrased it that way, not       17          Q. Was there any point in the times that you
  18   just generally. It depends on who you're asking.      18       were communicating with Adam Gibson about this case
  19      Q. Did you ever tell Adam Gibson words to          19       where you effectively told him, you know, "Don't
  20   the effect that he would be much better served by     20       contact me anymore. I'm done talking to you," or
  21   Dr. Jane Turner's opinions since she's a medical      21       words to that effect?
  22   examiner and you were only a coroner's physician?     22          A I may have at some point. I don't
  23      A. I don't know Dr. Jane Turner. I                 23       specifically recollect.
  24   wouldn't - wouldn't have made a statement like        24              I try to be patient, but I might have got
  25   that. I don't know if she's more capable or           25       a bit short towards the end there.

                                                                                                   27 (Pages 105 to 108)

                                 SUSAN FRYE COURT REPORTING I 515-284-1972
                                  300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                      Page 28 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                Page 109                                                   Page 111
   1        Q. Why- If you got short toward the end           1      A. I would have been getting a little tired
   2    there, why was that?                                  2   oftelling him the same thing over and over and
   3        A. Again, this pattern of-- looking for the       3   over again, that being -- to refresh everybody's
   4    right word here -- I would say excessively            4   memory, and not take extra time- I need evidence,
   5    persistent. fixation, on getting my autopsy report    5   not he said/she said, to change anything.
   6    changed.                                              6      Q. Do you still have Exhibit-
   7           MR. HANSEN: Let the record -­                  7          I think this is actually maybe a new
   8           Doctor, is there something that you want       8   exhibit
   9    to say to me?                                         9          And I'm almost done with my questions,
  10           You keep looking at me and smiling and        10   Dr. Bowman. I just have a couple additional
  11    making gestures.                                     11   questions for you.
  12           THE WITNESS: Yeah.                            12          I'm going to mark this as Group 4.
  13           MR. HANSEN: Is there something you want       13          MS. EMERY: Do you have any idea what the
  14    to get on the record?                                14   Bates are?
  15           Do you have a problem with the fact that      15          MS. THOMPSON: I'm really sorry. I
  16    I objected to your testimony?                        16   realized --
  17           THE WITNESS: No. No.                          17          You know what? Let me just actually do
  18           MR. HANSEN: Is there something we need        18   this: I'll give you guys those sets, but let me
  19    to talk about?                                       19   actually- let me just pull for the witness what I
  20           THE WITNESS: No.                              20   want to show her. rm not going to give her this
  21           MR. HANSEN: Okay. I just want to make         21   whole set; it will be too complicated.
  22    clear, because you --                                22          Let me ask the witness this question
  23           THE WITNESS: I want to make sure you          23   before I show you an exhibit.
  24    understand, too, because --                          24   BY MS. THOMPSON:
  25           MR. HANSEN: - you keep directing your         25      Q. Do you remember Adam Gibson ever

                                                Page 110                                                  Page 112
   1   answers to me and smiling and doing --                 1    e-mailing you photographs related to the
   2          MS. THOMPSON: I think there's a video of        2    investigation?
   3   this. I don't think that --                            3       A. E-mail -- He might have, or he might
   4          MR. HANSEN: Okay.                               4    have given them -- I don't specifically recollect.
   5          THE Wl1NESS: There's a video that will          5       Q. Do you remember reviewing photographs
   6   account for what's going on here.                      6    with him?
   7          MR. HANSEN: Okay.                               7       A. Yes. He did go over photos.
   8          THE WITNESS: I want to make sure you            8          MS. THOMPSON: Let's mark this as
   9   understand too.                                        9    Exhibit 4.
  10          MR. HANSEN: Okay.                              10          Ifyou look about -- near the end ofthis
  11          THE WI1NESS: That's why I'm smiling.           11    packet, there's an e-mail --
  12          MR. HANSEN: I can hear perfectly fine.         12          Let's go off the record.
  13   Ifl can't hear you, I'll let you know.                13          (Discussion off the record.)
  14          THE Wl1NESS: Yeah, but that doesn't mean       14          THE VIDEOGRAPHER: We will go off the
  15   everybody understands.                                15    record at 4:39 p.m.
  16   BY MS. THOMPSON:                                      16                  (Deposition Exhibit 4 was
  17      Q. Do you want me to re-read the last              17                   marked for identification.)
  18   question to you, Dr. Bowman?                          18          (Discussion off the record.)
  19      A. Please do.                                      19          THE VIDEOGRAPHER: We are back on the
  20      Q. I'll confess, I don't recall it. And I          20    record. The time is 4:43 p.m.
  21   think-                                                21          MS. THOMPSON: All right. So we took a
  22          Let me just ask you this question,             22    briefbreak here to get on the same page
  23   Dr. Bowman, which is, if you got short with Adam      23    paper-wise.
  24   Gibson near the conclusion of the time you were       24          (Please go to the next page.)
  25   talking to him, why was that?                         25


                                                                                              28 (Pages 109 to 112)
                                 SUSAN FRYE COURT REPORTING 1515-284-1972
                                  300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                      Page 29 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                 Page 113                                                  Page 115
   I              EXAMINATION (Resumed)                       1   some addendum to your report?
   2   BY MS. THOMPSON:                                       2       A. That's what I recollect, yes.
   3       Q. I'm going to show you what's been marked        3       Q. All right.
   4   as Bowman Exhibit 4. And this document,                4          And as to this particular e-mail request
   5   unfortunately, has Bates stamps that you cannot        5   in Exhibit 4, you did respond to him via e-mail
   6   read, but I'm going to represent to you that it is     6   about that.
   7   a four-page document that starts with an e-mail        7       A. Yes, I did.
   8   that has a date of March 5th of 2014.                  8       Q. All right. And your response is to
              So let me show you Exhibit 4.                   9   explain to him the difference between a cause of
  10       A. Okay.                                          10   death and a manner of death determination; is that
  11       Q. And I'm going to ask you just to look          11   right?
 12    briefly at that, and I'm going to ask you if you      12       A. That was the effort.
 13    recognize Exhibit 4.                                  13       Q. All right.
 14        A. Yes. Yes. I do.                                14          And why is that the �pe of response you
 15        Q. Is Exhibit 4 e-mails that you exchanged        15   gave to that request?
 16    back and forth with Adam Gibson?                      16      A. Because unlike Shaku Teas, who is a
 17        A. Yes.                                           17   medical examiner, I was not. And so I did not
  18       Q. I want to refer you specifically to that       18   participate in determining the manner of death.
 19    page 1. And there's an e-mail from Detective          19   And I was trying to - again, trying to make that
 20    Gibson to you that references- that references        20   clear.                                                �
 21    you writing an addendum to your report.


                                                                                                                        !
                                                             21      Q. If you had been provided with evidence by       �
 22           Do you see where I'm referring you?            22   Adam Gibson or Jim Keller or someone else in this
 23        A. Okay. Is it where it starts, "In talking       23   re-investigation that would have given you a basis
 24    to the State's attorney" -                            24   to change your cause of death determination, is
 25                                                                                                                     I
           Q. Let me just actually -                         25   that something you would have done?

                                                Page 114                                                  Page 116
  1        A. -- or is it further?                            1       A. If such had been provided, yes.
  2        Q. Let me point out to you where I'm talking       2          I mean - Well, let me put it this way:
  3    about.                                                 3   If such had been provided, I would have assessed
  4            Yes. So it starts with that, "In talking       4   it, and if it was sufficient for a change, then I
  5    to the State's attorney."                              5   would have made a change. But I would have to
  6        A. Okay.                                           6   assess it first.
  7            Okay. Do I need to read it out loud for        7       Q. In addition to all of these conversations
  8    the record?                                            8   that you had, either in person or on the phone with
  9        Q. Why don't- Well, let me just ask you            9   Adam Gibson, did you talk with a prosecutor before
 10    this: In looking at that paragraph, do you recall     10   Curt's first trial in this case?
 11    getting an e-mail from Adam Gibson where he asked     11       A. Yes.
 12    if you would be willing to write a short additional   12       Q. And do you remember the name of the
 13    addendum to your original autopsy report              13   prosecutor you talked to?
 14    identifying a cause of death for Cory Lovelace?       14       A. Yes. It was Mr. Edwin Parkinson.
 15        A. Yes. And it looks like it's followed by        15       Q. All right.
 16    an e-mail of mine.                                    16          And I think to answer that question, you
 17        Q. Right. And I'll ask you about your             17   referred back to your folder where you've got some
 18    e-mail in a second.                                   18   of these business cards; is that right?
 19            But do you remember getting that e-mail       19       A. That is correct.
 20    from Adam Gibson?                                     20       Q. Okay. You have Mr. Parkinson's business
 21        A. Not specifically, but, I mean, now that I      21   card on your folder?
 22    see it, it's like -- I recollect, yes.                22       A. I do.
 23        Q. Did you have conversations- either a           23       Q. All right.
 24    conversation or conversations with Adam Gibson        24          You had talked earlier about learning
 25    where he orally asked you the same thing, to make     25   something at some point about maybe one of Cory


                                                                                              29 (Pages 113 to 116)
                                 SUSAN FRYE COURT REPORTING I 515-284-1972
                                  300 Walnut Street, #36, Des Moines, IA 50309-2224
    1:17-cv-01201-SEM-EIL # 90-3                             Page 30 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                          Page 117                                                               Page 119
     1      Lovelace's children being on the bed that morning.              1       front of you, the e-mail, it appears at the bottom
     2         A. That is correct.                                           2      that the e-mail on Exhibit 3, the first page, from
     3         Q. Where did you get that information?                       3       February 7, 2014, Mr. Keller is e-mailing you in
     4         A. I actuaJly remember this, because,                        4       reference to the examination you performed on
     5     ironicaJly, I got it from Mr. Parkinson. He was                  5       2-15-06 on a Cory Lovelace. He then goes on to say
    6       the one that told me that the youngest had been on              6      in the second sentence he was the deputy coroner at
    7      the bed with the mother before reaJizing she was                 7      the time and became coroner after Coroner Gary
    8      deceased, eating his cereaJ and watching cartoons.               8      Hamilton had retired.
    9          Q. Did Mr. Parkinson tell you where he got                   9             You would agree with me that in 2006 when
   IO      that information?                                               IO      you did your investigation, your communication with
   11          A. I don't recollect ifhe did,or,if so,                     11      the Adams County coroner at that time was with Gary
   12      where he got that information.                                  12      Hamilton?
   13          Q. Did you ultimately testify at any of the                 13          A. To the best ofmy recollection. Again, I
   14      trial proceedings related to Mr. Lovelace's trial?              14      mean, from time to time -- Pardon -- pardon the
   15          A. Did I?                                                   15      extra wordage here. But from time to time I will
   16          Q. Yes.                                                     16      speak with a deputy coroner ifthe coroner is not
   17          A. No.                                                      17      available. But usuaJly I was able to get ahold of
   18          Q. Did you ever tell anyone that you would                  18      Gary Hamilton, so it would probably have been him.
   19      not come to court if you were called to testify?                19          Q. Okay.
   20          A. No.                                                      20             And I read this e-mail as he's - "he"
   21          Q. At any point in either your initial                      21      being Mr. Keller's introducing himself to you in
   22      investigation or any re-investigation of this case,             22      the first two sentences.
   23      did you ever convey to any person an opinion that               23             And do you recall, A, ever having a phone


                                                                                                                                                i
   24      you thought that, you know, Cory Lovelace had been              24      call about this case with Jim Keller prior to                ·I



                                                                                                                                          _o_'""I
   25      the victim of someone killing her, but that just                25      February 7th of 2014?


                                                                  - -l-S-1----- - _ _ _ _ _ _ _ _ _ _ _ _ - - - - - _ _ _ _ _ _ _ _a_g_e_l_2
1---- - - - _ _ - _ _ - _ _ - _ _ _ _ _ - - - _ _ _ _ - - - - - - l
                                                           �::�                                es                                :
    l                                  ,;v
      wasn't an opinion that you anted to you        ,                       I     A. To the b t ofmy reco 11ect ion,no,fro
    2 make official related to this case?                                   2  no one.
    3     A. Absolutely not. No.                                            3      Q. Okay.
    4     Q. Has it ever been your opinion in this                          4         Now, you responded on February 10th, and
    5 case that Cory Lovelace was killed by somebody but                    5  then on the top e-mail, he indicates he left you a
    6 you just don't have the evidence to prove that?                       6  voice message; correct - the second sentence?
    7     A. I don't know. I don't have any evidence                        7     A. That's what he says.
    8 either way.                                                           8     Q. Okay.
    9     es MS. THOMPSON: I don't have any other                           9        And he goes on to say, "I will just speak
  10  qu tions right now,Dr. Bowman. Thank you.                            10  with you on Wednesday"; correct?
  11         MR. HANSEN: I'll go.                                          11     A. That's what he says.
  12               EXAMINATION                                             12     Q. And that's when you had the meeting with
  13  BY MR. HANSEN:                                                       13  Mr. Keller and Mr. Gibson at your office in Keokuk.
  14      Q. Doctor, my name is Jim Hansen. I                              14     A. Yes. That's correct.
   IS represent the County of Adams, Jim Keller and Gary                   15     Q. All right. Okay.
  16  Farha.                                                               16         Now, you were asked questions by
  17         Let me start out by asking this question:                     17  Ms. Thompson, and she kept using the word "they,"
  18  You've not had any conversations or e-mails or                       18  so I need to clear this up a little bit.
  19  communications with a gentleman named Gary Farha;                    19        We've seen other e-mails from Mr. Gibson
  20  is that true?                                                        20  to you, and you referenced phone calls Mr. Gibson
  21      A. Gary Farha? Not to the best ofmy                              21  had with you.
  22  knowledge.                                                           22        As you sit here today, after the initial
  23      Q. Okay.                                                         23  meeting with Mr. Gibson and Mr. Keller at your
  24         And I'd like to inquire as to Jim Keller.                     24  office, did you ever again have an in-person,
  25         If you take a look at Exhibit 3 that's in                     25  face-to-face meeting with Jim Keller?


                                                                                                                   30 (Pages 117 to 120)
                                        SUSAN FRYE COURT REPORTING I 515-284-1972
                                         300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                      Page 31 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018



                                                                                                                        i
                                                Page 121                                                   Page 123
   1      A. Not to the best ofmy recollection.               1     A.    Before changing my report.
   2      Q. Okay.                                            2     Q.    I understand.
   3         And did you have any further phone               3     A.    That's an important caveat.
                                                                                                                        ij
   4   conversations with Jim Keller after that initial       4     Q.    I understand.                                 �
   5   meeting?                                               s         You've got to just let me finish my
   6      A. Not to my recollection.                          6   question.
                                                                                                                        !
                                                                                                                        I
   7      Q. Okay.                                            7         So you wanted to see hard evidence before
   8         So I want to be clear, the phone                 8   you, A, assessed that, and then, 8 -
   9   conversations and the communications you were          9       A. Yes.                                           I
  10   talking about with Ms. Thompson, would those have     10       Q. -determined whether you would or would         I
  11   been with Detective Gibson?                           11   not change your report.
  12      A. To the best ofmy recollection.                  12       A. Yes.
  13      Q. Okay.                                           13       Q. Okay.
  14         Now, in going to Exhibit 3 -                    14         And going to your report, which is
  15      A. Wait a minute.                                  15   Exhibit I, if you would -
  16      Q. That's what you have in your hand.              16         Under page I-I'm on your final autopsy
                                                                                                                        j
                                                                                                                        I
  17      A. I have the exhibit?                             17   data summary-you have under "Trauma Findings,"
  18      Q. Right. Yeah.                                    18   under A and 8 - We talked about A, there was a
  19         You made a statement in there that-it           19   laceration and hemorrhage of the upper lip, left      �
  20   says, "I've seen cases with little to no evidence     20   side, mucosal surface, that you found upon exam;
  21   get pushed along as first degree murder, then         21   correct?                                              i
  22   others with worrisome findings, to say the least,     22      A. Correct.
  23   drop off the map." And we went over that sentence.    23       Q. And a superficial abrasion of the upper
  24         Would you agree with me you've done exams       24   lip philtrum, .5 centimeters in maximal dimension;    I,


  25   and autopsies in cases where there isn't hard         25   correct?                                              ij
                                                                                                                        �

  I
  2
       evidence to prove somebody's death?
                                                Page 122

           A. Yeah. I mean, that's part ofthe job.
                                                              1
                                                              2
                                                                     A. Yes.
                                                                     Q. All right.
                                                                                                           Page 124
                                                                                                                        II
                                                                                                                        I
  3        Q. Right. There's people who die of a              3         And you would agree with me that you
  4    gunshot wound and you don't have the gun; correct?     4   can't state one way or the other, because, A, those


                                                                                                                        I
  5        A. And-- I don't know ifI'm allowed to             5   could be consistent with a smothering type of
  6    explain this, but the reality ofmedicine, as I         6   death, and they can also not be consistent with a

                                                                                                                        �
  7    stated earlier, is that, you know, even categories     7   smothering type of death; correct?
  8    like suicide versus homicide aren't as clear-cut as    8      A. Correct.
  9    some people would like them always to be. Just the     9      Q. And based on your findings, you were not
                                                                                                                        '
 10    way it is.                                            10   able to rule in or rule out a smothering type of
 11        Q. And cases are made on circumstantial           11   death of Ms. Lovelace based on your findings and
                                                                                                                        I
                                                                                                                        �
 12    evidence as well as hard evidence; correct?           12   exam; correct?
                                                                                                                        ii
  13      A. Legally, yeah.                                  13      A. Correct.
 14        Q. Yeah.                                          14      Q. All right.
  15          And you've been involved in cases where        IS         Which, then, under "Signs of Death," A,
 16    you've been called to testify where there isn't the   16   "Prominent hemolytic marbling of the anterior chest
  17   pillow with, you know, blood on it from somebody      17   and abdominal wall."
 18    suffocating or the gun that was used in the           18         And hemolytic marbling, as you
 19    killing. You've been called in your forensic          19   referenced, is a breakdown of vessels that
 20    pathology career to testify in cases such as that;    20   ultimately over time turns greenish; correct?
 21    correct?                                              21      A. Close enough.
 22        A. I'm sure I have.                               22      Q. Okay.
           Q. And I understand your statement that you       23         And you indicated earlier you would agree
 24                                                          24   with me that that takes a period of time to happen.

                                                                                                                        I
       wanted to see that there was hard evidence from
 25    Detective Gibson.                                     25      A. A period of time. You're not specifying
               . -               �        __
                                     . _.,.    ��-.-......�        ....��                                    -
                                                                                              31 (Pages 121 to 124)
                                 SUSAN FRYE COURT REPORTING I 515-284-1972
                                  300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                       Page 32 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                 Page 125                                                  Page 127     i
   1   what time period.                                      1       A. Not just somebody; a four-year-old child
   2       Q. Well, I'm going to ask you that next.            2   sat on the bed.
   3          Okay. It takes a period of time.                 3       Q. Fine. A four-year-old child sat on the
   4       A. It takes time, yes.                              4   bed. And the act of sitting on the bed disrupted
   5       Q. Okay.                                            5   the scene-
   6          And can you be any more specific as to           6       A. Yes.
   7   bow long a time, or does it vary per body?              7       Q. - where the body was. Okay.
   8       A. It does vary per body and per                    8          But you were not provided any information
   9   circumstance.                                           9   or- at any point in time that the decedent's arms
  10       Q. Okay. So as you sit here today- and             10   had been moved prior to the arrival of the EMS
  11   it's not listed in there- is there any sort of         11   coroner or the detectives; true?
  12   determination you made how long it would have taken    12       A. Correct.
  13   for the hemolytic marbling in Ms. Lovelace's           13       Q. All right.
  14   anterior chest and abdominal wall to develop?          14          And you would agree with me that part of
  IS       A. Based on the photo that I had of her body       15   your concern of the finding on the position of the
  16   that I was told was from the scene uninterrupted,      16   arms is because when you saw that, that- those
  17   with the covering about her waist and her hands and    17   arms were in a fixed state; correct?
  18   chest up here (indicating), it seemed a little bit     18       A. Yes.
  19   quick.                                                 19       Q. Which is a sign of rigor mortis?
  20       Q. Okay.                                           20       A. Yes.
  21          And "a little bit quick" meaning                21       Q. Okay.
  22   reference to the time of death that you were given     22          And you had mentioned some discussion
  23   and when the body was found?                           23   earlier about cadavaric spasm.
  24       A. Correct.                                        24       A. Cadavaric spasm, yes.                         0
  25       Q. Meaning you would expect that hemolytic         25       Q. Cadavaric spasm. Thank you.                   ff
                                                                                                                        !I

t----------------------1-------------------------lij
                   Page 126               Page 128
                                                   I1
   1    marbling to have been consistent with a body that     1           And cadavaric spasm, to give an example,
   2    had been dead for a longer period of time?            2    is, for instance, if someone is in war and shot,
   3       A. That, or insulated with something               3    they're found in the position where they were
   4    covering up.                                          4    because of the intense action and excitement;
   5       Q. Okay.                                            5   correct?
   6           And you would agree with me that one of         6       A. Stress.
   7    the other troubling findings you had in this case,     7       Q. Stress.
   8    which you mentioned, is the body photos from the       8       A. Yes.
   9    scene and the position of the arms?                    9       Q. And I think a reference also I've seen in
  10       A. Yes.                                            10   the literature is someone who's drowning grabs a
  11        Q. And to be fair, although you were told         11   thing of seaweed; correct?
  12    that the four-year-old at the time got on the bed     12       A. Yes. I used that myself to try to
  13    and ate a bowl of cereal, you were never provided     13   explain it to -- I don't know, I guess it was
  14    any information that the four-your-old actually       14   Gibson.
  15    touched or moved the body; correct?                   15       Q. Okay.
  16       A. That's a leading question.                      16          And there was- Well, let me back up.
  17           You can't get on a bed without moving          17          You would agree that type of spasm is
  18    things, pillows, covers, so forth and so on. So a     18   rare?
  19    child climbing onto the bed is going to disrupt the   19       A. It's not common, but -- I can't give you
  20    environment, whether or not they touched the          20   a percentage on it.
  21    decedent.                                             21       Q. Okay.
  22       Q. So are you- In your opinion, then,              22          And in this case, you were not given
  23    when you used the term "a disturbed scene," you       23   any - Well, were you given any information to
  24    meant simply by the fact that somebody sat on the     24   either rule in or rule out that type of spasm to
  25    bed, that-                                            25   explain the position of the arms?

                                                                                               32 (Pages 125 to 128)
                                  SUSAN FRYE COURT REPORTING 1515-284-1972
                                   300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                     Page 33 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                Page 129                                                            Page 131      11�
                                                                                                                                  �
   1       A. At the time of autopsy, no.                              I   number up there.
   2       Q. Okay.                                                    2         MR. HANSEN: Yes.
   3          And at the time of autopsy, I want to go                 3         TI-IE WllNESS: And then I have some
   4   through the information you reviewed that was                   4   typing, and then there's a "Dear Dr. Bowman" from
   s   contained in the- your report under                             s   Doctor -- from Mr. -- Officer Jeff Baird.
   6   "Circumstantial Summary" on page 2 of Exhibit 1.            6             MR. HANSEN: Correct.
   7      A. Okay.                                                 7       BY MR. HANSEN:
   8       Q. You were provided information by the                 8          Q. So up at the top, this is an e-mail you



                                                                                                                                 l
   9   coroner, Gary Hamilton, that's listed there on page         9       sent- or- yeah, an e-mail. And you indicate in
  10   2; is that correct?                                        IO       the second sentence, "And she was obviously in
  11      A. Yes.                                                 11       rigor mortis in the first photo you sent, or her
  12       Q. And that information that he gave to                12       arms would not have maintained their position in
  13   you-and I 'll get to it in another report- is              13       the air as was shown. So, there are still findings
  14   the decedent was last seen alive by her husband at         14       of death that do not fit the time frame given, plus
  15   8:15 in the morning and mumbled when he spoke to           15       the other finding we discussed."
  16   her. That's what Hamilton told you; right?                 16             Do you see that?
  17      A. Yes.                                                 17          A. Yes.
  18       Q. So we have a faxed point of this woman              18          Q. So as of this point in time, in your            I
  19   being alive, correct-                                      19       communications with Officer Baird, you were           �
  20      A. Yes.                                                 20       questioning the death and the time frame that you
  21      Q. -at 8:15 in the morning on                           21       had been given; correct?
  22   February 14th of 2006?                                     22          A. Yes.
  23      A. Yes.                                                 23             And it also looks like I mentioned that I
  24          MS. EMERY: Go off the record.                       24
                                                                  25
                                                                           may have to note these findings in my report
                                                                           without the explanatory scene findings.
                                                                                                                                 i
  25          THE VIDEOGRAPHER: We will go off the
                                                                                                                                 il
                                               Page 130                                                            Page 132      I



   1   record at 5:03 p.m.                                             1       Q. Right.
   2           (Discussion off the record.)                            2          And if you look down below, Officer Baird      ,ij
   3           THE VIDEOGRAPHER: We are back on the                    3   had sent you a timeline, and it indicates that-
   4   record. The time is 5:04 p.m.                                   4   there we have it again- at 8:15, the decedent was
   5              EXAMINATION (Resumed)                                5   seen by her husband and children as they left just
   6   BY MR. HANSEN:                                                  6   prior to school. Correct?
   7       Q. Okay.                                                    7       A. Uh-huh.
   8           And now I'm going to ask you to- Do                     8         Yes. Correct.
   9   you see Exhibit 2 there, right next to you?                9            Q. And then it's- it states that 45
  IO      A. Yes.                                                10        minutes later, or 9:05 - 9: 10 in the moming, she
  11       Q. And page 89, if you can see it. So                 11        is found deceased in her bed by her husband;
  12   about-                                                    12        correct?
  13      A. Eighty-one, 82 --                                   13            A. Yes.
 14
 15
 16
       to-
              Does this begin with -- I might have

              MS. THOMPSON: Can I help you find it,
                                                                 14
                                                                 15
                                                                 16
                                                                               Q. So if that's true, that would mean that
                                                                           within a 45- to SO-minute time period that Officer
                                                                           Baird conveyed to you, that the body then had gone
                                                                                                                                 I
 17    Doctor?                                                   17        into the state of rigor mortis that you saw in
 18           THE WITNESS: Well, I found the page, but           18        those photographs; correct?


                                                                                                                                 I
 19    I can't read the very top part of it.                     19            A. Correct.
 20           MS. THOMPSON: It's about seven or eight            20            Q. And that is one of the troubling things
 21    pages in.                                                 21        that you noted in your e-mail, and that was
 22           MS. EMERY: Yeah, there's --                        22        troubling to you in this case, is-
 23           THE WITNESS: Yeah. I mean, it's 0089.              23            A. Yes.
 24    And it starts up -- I've written in here, 11Subject       24            Q. - if, that, in fact, is the death time
 25    RE: QPD Lovelace Investigation," got the case             25        frame, that does not explain the rigor mortis that
                                                             .......
                                                                                                       33 (Pages 129 to 132)
                                SUSAN FRYE COURT REPORTING 1515-284-1972
                                 300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                     Page 34 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                               Page 133                                                    Page 135
   1   you saw in those photographs; true?                    1          And I want to be clear on one of the
   2      A. Yes.                                             2   things you said, why you put down "Undetermined,"
   3       Q. And that would lead you, in looking at          3   and that was because, in your mind, in addition to
   4   this case, to believe that the pictures were           4   the things we've already gone over, everything
   5   depicting a death time frame that was a lot longer     s   seemed a bit off and not well explained and,
   6   than a 45- minute time period?                         6   therefore, you couldn't make a determination one
   7      A. That would be one possibility.                   7   way or the other as to the cause of death in this
   8      Q. Right.                                           8   case. True?
   9          That's one of the concerns you had in           9      A. Yes.
  10   looking at this; correct?                             10      Q. As far as your background, you indicated
  11      A. That that is a possibility, it's not the        11   that - I think you indicated that you're board
  12   only explanation.                                     12   certified in anatomical and general pathology. Is
  13      Q. Right. But it's one of the things you're        13   that correct?
  14   considering when you're looking at this; correct?     14      A Anatomical and clinical pathology. And
  15      A. Yes.                                            15   the board now considers them separate, even though
  16      Q. All right.                                      16   they're -- When you list it, you list them both
  17          And the fact that there were no petechial      17   together, because that's the standard way it's
  18   hemorrhages does not rule out smothering or           18   done, you take them at the same time, sequentially,
  19   suffocation; correct?                                 19   obviously, over a period of a few days. But
  20      A. Doesn't rule it out.                            20   they're considered separate -
  21      Q. You noted that there was a pronounced air       21      Q. Okay.
  22   drying of the lips and early mummification of the     22      A. -- for whatever reason.
  23   distal fingers.                                       23      Q. And there's another board certification
  24          You would agree with me that when you          24   that you can obtain in forensic pathology; correct?
  25   noted that in your report, the mummification of the   25      A. Yes, there is.

1-------------------+-------------------1�
                                               Page 134                                                   Page 136
  1    distal fingers also did not correlate with the         1      Q. Okay.
  2    death time frame you had been given of when she was    2         And you have not attained that; correct?
  3    last seen alive and then found deceased in her bed;    3      A. Nor will I.                                     I
  4    correct?                                               4      Q. Okay.                                           I
                                                                                                                        1
  5       A. Correct.                                         5         I take it you're licensed in Iowa,
  6           Also, the photo that I thought was              6   Missouri and Illinois?
  7    undisturbed didn't correlate with that either.         7      A. Yes.
  8       Q. All right.                                       8      Q. I thought you said you do work in - You
  9           You indicated that as the pathologist,          9   do work in Carthage; correct?                         I
 10    you have to rely on the officer and/or the coroner    10      A. Yes, I do.                                      �
 11    to provide you supplemental information for your      11      Q. All right.
 12    findings, correct, if you need it?                    12         And the last time you were doing forensic
 13       A. Yes.                                            13   pathology was 2011?
 14       Q. And were you ever provided-- Because,           14      A. Yes.
  15   honestly, I've not taken a look or seen your manila   15      Q. And that would have been over in Sangamon
 16    folder there. But in your review, other than these    16   County?
 17    e-mails from Jeff Baird, were you provided any of     17      A. I think by that time I had relocated out
 18    the witness interview statements or the police        18   to - we'd already moved to Petersburg, and I was
 19    reports he prepared or anything like that?            19   doing my autopsies at a different hospital, but
 20       A. I don't believe so, unless --                   20   they were being done in Springfield.
 21           They're on record somewhere.                   21      Q. And you said you haven't met him, but you
 22           I mean, I don't recollect it.                  22   know Scott Denton. Or have you met him or -
 23       Q. All right.                                      23      A. I haven't met him. I know of him.
 24       A. This is twelve years ago.                       24      Q. Okay. And is that due to the fact--
 25       Q. I understand.                                   25   Was he called in to some of the cases in Sangamon


                                                                                              34 (Pages 133 to 136)
                                SUSAN FRYE COURT REPORTING I 515-284-1972
                                 300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                      Page 35 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                Page 137                                                    Page 139     !I



   1   County that you had that were called into question?    1    exhibits?
   2   Or excuse me, one of the -                             2           MS. THOMPSON: Sure.
   3      A. You're asking me about details that would        3           THE WllNESS: And these are all not mine,
   4   have happened after ••                                 4    so they go back to you?
   5      Q. Okay.                                            5           MS. EMERY: To the court reporter, yes.
   6      A. •• I was gone.                                   6                   (Deposition Exhibit 5 was
   7      Q. Okay.                                            7                   marked for identification.)
   8         When you were in Sangamon County doing           8           THE WllNESS: The light at the end of the
   9   that work, were you employed by Memorial Medical       9    tunnel.
  IO   Center or were you a county employee?                 IO           MS. EMERY: Exactly. And it's not a
  11      A. I contracted, as I said before, with            11    train.
  12   counties to do their autopsies.                       12           THE WllNESS: It's daylight.
  13         So I don't think you could say I was a          13           Or street lights.
  14   county employee; but I did work for them.             14    BY MS. EMERY:
  15      Q. But you were based at Memorial Medical          15        Q. Dr. Bowman, earlier you had made the
  16   Center?                                               16    statement that the discrepancies in the case bugged
  17      A. I did my autopsies at Memorial Medical          17    you.                                                  I


  18   Center morgue.                                        18        A. Uh-huh.
  19      Q. In your anatomical and clinical work for        19           Yes. I'm sorry.
  20   these hospitals, do you do any autopsies at the       20        Q. If you look at what's been marked as
  21   hospital?                                             21    Bowman Exhibit 5 -
  22      A. No.                                             22        A. Yes.
  23      Q. Okay.                                           23        Q. - it's a photograph.
  24         You'd indicated that you have your folder       24           Had you seen this photograph of Cory
  25   from this matter. What would have happened to any     25    Lovelace still in bed at home?

                                                Page 138                                                    Page 140
   1    of the slides or cuts that you had in this case?      1       A. Yes. I think this is a close-up, though.
   2        A. They are in a filing cabinet in my             2           I think the one I saw had a little more
   3    residence.                                            3    of her hands.
   4           The reason for that being, without             4       Q. Okay.                                           I
   5    appropriate training, including medical school and    5       A. But, yes.



                                                                                                                         I
   6    a five - four- to five-year pathology residency,      6       Q. Okay. But my question is, did it bug you        i
   7    they are meaningless to anybody else.                 7    or concern you about the desiccation of her lips?
   8           So the coroners have no interest in            8       A. That was one of the things I noted, yes.
   9    storing them. Yet, they are evidence, so I keep       9       Q. Okay.
  10    them, for the rest of my life, after which           10           And that's what you're talking about, is
  11    presumably they won't be wanted.                     11    the desiccation, if presumably she'd been only dead
  12           MR. HANSEN: Thank you. That's, I think,       12    for an hour and a half, that - the extent to the
  13    all I have.                                          13    desiccation of her lips?
  14           THE WllNESS: Okay.                            14       A. Yes, given the photos I was given of her.
  15           MS. EMERY: Thanks, Dr. Bowman. I've got       15       Q. Okay.
  16    some follow-ups.                                     16           MS. EMERY: And mark this as 6, please.
  17            THE WITNESS: Okay.                           17           You can just flip that over on the pile.
  18                EXAMINATION                              18           THE WllNESS: Okay.

                                                                                                                         '
  19    BY MS. EMERY:                                        19           MS. EMERY: The court reporter will take
  20        Q. We've been talking about photographs, so      20    care of the exhibits.
  21    I'm just going to show you a few just to clarify.    21           THE WllNESS: Lucky you.
  22        A. Okay.                                         22                    (Deposition Exhibit 6 was
  23            MS. EMERY: Would you mark this as Bowman     23                    marked for identification.)
  24    Exhibit 5.                                           24           MS. EMERY: Okay. Good?
  25            And we'll just keep going with the           25           Okay.


                                                                                               35 (Pages 137 to 140)
                                  SUSAN FRYE COURT REPORTING I 515-284-1972
                                   300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                     Page 36 of 42

CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                Page 141                                                    Page 143
   I   BYMS. EMERY:                                           1    keep them raised if he pulled the covers down?
   2       Q. And now we're looking at a photograph,          2       A. It could have.
   3   Bowman Exhibit 6.                                      3       Q. Okay.



                                                                                                                         l
   4         Have you seen this photograph before?            4            Have you seen a lot of instances where
   5       A. Yes. Yes, I have.                               5    rigor sets in that fast, to hold the arms and hands
   6       Q. Okay.                                           6    in position?
   7         And does this show Cory's hands up above         7       A. I have seen it as fast as seaweed. I've
   8   her chest that you have talked about today as being    8    actually had a case where seaweed was clenched in
   9   something that you could not account for?              9    the hand, which is a cadavaric spasm, and then it
  10       A. Yes.                                           10    ranges out from there.
  11       Q. You've mentioned several times about what      11            If she was in physiological distress,
  12   you were told about the four-year-old climbing on     12    like cramping from the alleged flu or from her
  13   the bed.                                              13    fatty liver or whatever, and was in pain, that
  14       A. Yes.                                           14    could accelerate it as well.
  15       Q. Okay.                                          15       Q. Okay.
  16         And I'm going to find what I wrote here         16       A. So-
  17   to ask you. Just bear with me a second.               17       Q. Now, if we use your-
  18       A. Sure.                                          18            This is a hypothetical-
  19       Q. You said if he pulled those covers down,       19       A. Right
  20   it would totally account for the hands.               20       Q. - of the four-year-old climbing on the
  21       A. If he pulled those -                           21    bed-
  22       Q. What you said is if she had the covers         22       A. Right
  23   up, and he climbed in to bed, and then you said,      23       Q. - and eating his cereal, then it would          I
  24   "If he pulled those covers down, it would totally     24    have been even less time than the hour and a half
  25   account for the hands."                               25    until her husband found her in bed; correct?


                                               Page 142                                                    Page 144
   I       A. Oh, yeah, meaning basically the kid             1          MS. THOMPSON: Object to fonn.
   2    moving around on the bed --                           2           You can answer.
   3       Q. Yes.                                            3       A. Okay.
   4       A. -- and that, you know, if he pulled the         4   BYMS. EMERY:
   5    covers down around himself, it could -- you know,     5       Q. This is just -
   6    her hands could be up there, because these covers     6       A. Right.
   7    could have easily been up there, yes.                 7       Q. - we're going on this hypothetical.
   8       Q. So you're saying the covers could have-         8       A. Yeah. And, of course, it would depend on
   9    her hands could have been resting on the covers,      9   when he got on there, you know what I mean,
  10    and when he pulled them down, would you have         IO    versus -- She passes - hypothetically, passes
  11    expected them to stay up there unless there was      11   away, kid climbs onto the bed a minute or two
  12    rigor?                                               12   later, be a little bit quick for that. right,
  13       A. With rigor, yes. And rigor can be              13   unless it was cadavaric spasm.
  14    accelerated by the body staying warm, which the      14           But let's say 10 or 15, 30 minutes, you
  15    covers would have done.                              15   know, some more time evolves, you know, she's all
 16        Q. Okay.                                          16   snuggled under these blankets, she's passed away,
 17        A. So--                                           17   and maybe she had pain, too. It's possible.
 18        Q. So if I understand you correctly-              18           It's a little less worrisome, to say the
 19           And this is all just to surmise.               19   least, if those covers were up around her neck,
  20       A. Right.                                         20   because that's what you'd expect from a sick
  21       Q. If.                                            21   person, have their covers up around their neck.
  22       A. If.                                            22   And if she's clutching them, she might have been in
  23       Q. If the covers had been up towards her          23   pain.
  24    neck with her hands resting on them, that when       24       Q. Now, how do you tell the difference when
  25    rigor set in, it could have set in that fast to      25   the body comes to you between cadavaric spasm and


                                                                                               36 (Pages 141 to 144)
                                 SUSAN FRYE COURT REPORTING I 515-284-1972
                                  300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                      Page 37 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018
                                                       4
                                                 Page 1 5                                                   Page 147
   1    rigor mortis?                                          1       A. It begins immediately, but it takes -
   2        A. Well, I have to look for evidence, like,        2   Probably you usually don't see it before maybe 20,
   3    for instance, seaweed, or there have been cases of    3    30 minutes --
   4    homicide where the victim grabs ahold of something    4        Q. Okay.
   5    of the assailant, like a piece of clothing or piece   5        A. - at the earliest. usually.
   6    of their hair, and has that clenched in their         6        Q. And looking again at Exhibit No. 7, I
   7    fingers. That's evidence of cadavaric spasm.          7    didn't note anything in your autopsy that she was
   8        Q. Okay.                                          8    wearing eye makeup, but is the brown discoloration
   9        A. That wouldn't have happened after death.       9    around her eyes - what does that tell you?
  10           You can't pry away rigor mortis, put the       10       A. You know, it could be residual. There
  11    hair in, and then fold it back up. It doesn't work    11   could be some residual material there from makeup.
  12    that way.                                             12   It also - That's another crevice area of the
  13           Does that answer your question?                13   body.
  14        Q. Partly.                                        14          So you can see a little bit of pinkness
  15           But if there was cadavaric spasm in her        15   on her cheek here, at the crease of her-- where
  16    elbows and her wrists, wouldn't you have expected     16   her nose and cheek join.
  17    her fingers to curl?                                  17          So, again, a dependent portion of the
  18        A. If she was gripping something, possibly.       18   face, you would expect it to be more rosy colored,
  19    But if she's holding up the blanket--                 19   if you will.
  20           And, again, I'm not saying she had             20       Q. Okay. If you'll look at Exhibit 5--
  21    cadavaric spasm, but having these blankets up, and    21   it's in front of you - it's the close-up of Cory's
  22    the way her arms are positioned, makes a lot more     22   face.
  23    sense than this picture I see here, which looks       23          It's true, isn't it, that when people
  24    weird to me.         24                         u          die, their - one of the - we talked about her lip
  25        Q. Okay.         25                                    desiccation, but one of the areas that starts to
1-------------- - - - - ---1-------------- -
                       46                    _ _ _4_ --1�
                Page 1                    Page1 8
   1           MS. EMERY: Exhibit 7.                           I   desiccate is also around the eyes; correct?
   2                   (Deposition Exhibit 7 was               2      A. Yes.                                           �
   3                   marked for identification.)             3      Q. Okay.                                          �
   4    BY MS. EMERY:                                          4          And does it often show like this, in a
   5       Q. Okay. We're looking at what's been               5   discoloration of the skin?
   6    marked as Bowman Exhibit 7.                            6      A. Are you talking about the skin of the
   7           Explain in your terms, Doctor, the back         7   eyes or-
   8    of Cory's neck.                                        8      Q. The skin - The skin of the eyelid and
   9       A. That is liver mortis, pooling of the             9   surrounding the eye.
  10    blood. And I already went into about fixed and        10      A. The conjunctiva of the eye is distinctly
  11    blanching, I think.                                   II   different than the skin. So it's different in
  12       Q. Yes.                                            12   appearance.
  13       A. So-­                                            13          You see that band-like area there in the
  14       Q. Yes.                                            14   center of her eyes?
  15           For somebody who's been deceased around        15      Q. Yes, in the center of her eyes.
  16    an hour and a half, would you expect to see that      16      A. That happens more quickly than changes
  17    much liver mortis in the back of the neck?            17   that would be around the orbit of the eye.
  18       A. You can see that much. It's a crease in         18          But it looks like she has traces of
  19    the body, so that's a place where blood would pool    19   makeup--
  20    through the head. Her head is propped up, so it       20      Q. Okay.
  21    would drain down.                                     21      A. - that she didn't completely clean it
  22           It could. It could.                            22   off.
  23       Q. Okay.                                           23      Q. Okay.
  24           Liver mortis usually takes a little while      24          But my question is, this brown area in
  25    for it to accumulate, doesn't it?                     25   the skin around her eye, would you say that that


                                                                                               37 (Pages145 to148)
                                 SUSAN FRYE COURT REPORTING I 515-284-1972
                                  300 Walnut Street, #36, Des Moines, IA 50309-2224
   1:17-cv-01201-SEM-EIL # 90-3                      Page 38 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                 Page 149                                                   Page 151     !
                                                                                                                         ��
   1    was also an example of the desiccation based upon      1   sheet.
   2    the fact that she had died?                            2         But earlier Mr. Hansen was asking you
   3        A. It's --                                         3   about the mottling.
   4           I'm not sure what you're talking about          4      A. Right.
   5    there.                                                 5      Q. Does this picture show that mottling on
   6        Q. Okay. This part here (indicating), see          6   her chest?
   7    where it's brown around her eye?                       7      A. Yes, these kind of reddish patches
   8       A. Uh-huh.                                          8   (indicating).
   9           MS. lHOMPSON: Can I just see where you          9      Q. Yeah.
  10    indicated to the witness?                             10      A. Some of them are kind of linear looking.
  11           THE Wl1NESS: Apparently she's asking           11      Q. Yes. So this photograph does show that?
  12    about this (indicating).                              12      A. Yes, it does.
  13           MS. EMERY: The brown skin around her           13         Sony.
  14    eye.                                                  14                 (Deposition Exhibit 9 was
  15           MS. lHOMPSON: Thank you.                       15                 marked for identification.)
  16           MS. EMERY: Yeah.                               16   BY MS. EMERY:
  17       A. Okay. Well, again, I do think there's           17      Q. Showing you what's been marked Bowman
  18    residual makeup there. I do know that it's not        18   Exhibit 9.
  19    uncommon when a person dies on their back, that's a   19         You were talking earlier about the injury
  20    pooling area, so it's going to be a bit darker        20   on the inside of her lip.
  21    there.                                                21      A. Yes.
  22           It doesn't look particularly dried out         22      Q. And this is either yours or your
  23    except on the conjunctiva                             23   assistant's hands holding her lip up so it could be
  24    BY MS. EMERY:                                         24   photographed; correct?                                �
                                                                                                                         ll


                                                                                                                         !
  25       Q. Okay.                                           25      A. Correct.                                        1

1----------------------+----------------------t!
                                                Page 150                                                   Page 152

  2
  3
   1      A. The eyelids don't dry out as quickly as
       mucosal surfaces, like the lips. They just don't.
          Q. Okay.
                                                               1
                                                               2
                                                               3
                                                                      Q. Do you see the laceration in the skin?
                                                                      A. Yes.
                                                                          It's just above the - Well, it's mostly
                                                                                                                         'I
                                                                                                                         !
  4       A. It's thinner.                                    4    above the left upper incisor.
   s        Does that make sense?                              5      Q. Yes.
   6      Q. Yep. It does.                                    6           Did you lacerate that hemorrhage, or was
   7      A. Okay. Good.                                       7   that skin already lacerated when you flipped it up?
   8      Q. That's why I ask, because I don't do your         8      A. It was like that when I pulled it up.
  9    job.                                                    9      Q. Okay. That's what I wanted to know.
  10      A. Sure.                                            10      A. Okay.
  11        Sorry.                                            11          MS. EMERY: And then Exhibit 10.
  12      Q. That's okay.                                     12                    (Deposition Exhibit 10 was
  13      A. I try to make it relevant.                       13                    marked for identification.)
  14        MS. EMERY: Eight.                                 14   BY MS. EMERY:
  15                 (Deposition Exhibit 8 was                15      Q. Showing you what's been marked as - it's
  16                 marked for identification.)              16   a photograph marked Bowman Exhibit 10.
  17   BY MS. EMERY:                                          17          Again, the blue gloves of your - or an
  18      Q. Showing you what's been marked as Bowman         18   assistant in the photograph taken.
  19   Exhibit 8, it's a photograph. And I'm going to         19          Explain what you're showing in Cory's
  20   represent, I believe it was taken at the funeral       20   eyes, why this was taken.
  21   home before she came to the morgue.                    21      A. Okay. That is desiccation, drying out.
  22      A. Okay.                                            22   The conjunctiva of the eye dries out quickly. And
  23      Q. Because -­                                       23   that band-like pattern, when the eyes are partly
  24      A. Correct.                                         24   closed, is usually what you see.
  25      Q. Because of the white sheet, not the blue         25      Q. Okay. So we see it, it's almost -


                                                                                               38 (Pages 149 to 152)
                                 SUSAN FRYE COURT REPORTING 1515-284-1972
                                  300 Walnut Street, #36, Des Moines, IA 50309-2224
   1:17-cv-01201-SEM-EIL # 90-3                       Page 39 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018
                                                                                                                    1
                                                  Page 153                                                     Page 55
    1           There's red blood vessels, but there's           I    finding that the blood samples were hemolyzed. Do
    2    also like a dark, almost looks bruising, but -          2    you remember that?
    3       A. Yeah, grayish color.                              3       A. Can I refresh my memory?
    4       Q. Grayish color -                                   4        Q. Yes. Exhibit 1, your report.
    S       A. Yes.                                              5       A. I think I found it.
   6        Q. - that goes horizontally across her              6            MS. THOMPSON: There's some on page 2.
   7     eyes.                                                  7            THE WITNESS: Got it.
   8        A. Correct                                          8            MS. EMERY: Got it? Okay.
   9        Q. Okay. And does that begin immediately at         9        A. Hemolytic marbling?
  10     the time of death?                                    10     BY MS. EMERY:
  11        A. Well, the process begins, but it takes a        11         Q. The hemolytic marbling.
  12     while to become visible.                              12            We talked about the marbling. Why do
  13        Q. Okay.                                           13     they call it hemolytic marbling?
  14        A. And ''a while" is a very variable term.         14        A. Okay. What's starting to happen after
  15        Q. Okay.                                           15     death is cells are breaking down. That includes
  16            Let's see here.                                16     every cell in your body, from your brain cells to
  17            If you would, Doctor, would you describe,      17     your blood cells. When they break down, the
  18     when a person dies and they're laying in the place    18     hemoglobin stains the blood vessel walls, and
   1
         where they died, such as Cory Lovelace laid, and         9   that's why we call it hemolytic marbling.
  2 90                                                          1                                                           ij
         you've talked about the various tissue changes, is    20         Q. Okay.
  21
  22
         there a change to the smell of the body?
            A. Well, for humans to detect it, at this
                                                               21
                                                               22
                                                                         A. Okay.
                                                                          Q. And so when you did Cory Lovelace's
                                                                                                                            I�
                                                                                                                            �

  23     point in time, there wouldn't be a whole lot of       23     autopsy, you saw staining of, like, the aorta and     �
  24     change. I'm sure dogs would find it clearer           24     other things from that that -                         �
  25     otherwise. But the odor of, quote unquote, death,     25        A. J would expect so, but I didn't mention         !
i----------------- - - - -4-1--------------- -
                        1                           _ _ _6-..l
                                                  _ l
                  Pa ge   5                 P  ag  e   S
   1     you know, wouldn't be pronounced at this point.         1    it because it's such a standard finding.              In
   2          Q. Okay. At like an hour and a half to two        2         Q. Okay. So it's not something that you're
                                                                                                                            �
   3     hours after death, is that what we're saying?           3    not used to seeing?                                   1
   4          A. And, again, we have to caveat this with         4        A. It's something you see in virtually every
   5     the reality that --                                     5    autopsy you do.                                       j�-. ,
   6            Pardon me. Stick a body in a trunk and           6        Q. And when you did the autopsy, you never
                                                                                                                            I
   7
   8
   9
         it's 110 degrees outside, within ten minutes that
         body is going to stink. I mean, it just depends on
         the environment, the ambient temperature, you know.
                                                                 7
                                                                 8
                                                                 9
                                                                      came up with a hard-evidence finding as to where
                                                                      that sore inside her mouth came from as you talked
                                                                      about before; correct?
                                                                                                                            I
                                                                                                                            !


                                                                                                                            I',
                                                                                                                            I
  10
  II
         If the body is feverish, it will start to --
                These odors are from bacteria getting
                                                               10
                                                               11
                                                                          A. That is correct.
                                                                          Q. You've talked about, under- if you look
                                                                                                                            !
  12     into the bloodstream breaking things down and --      12     at- it's Bates-stamped QPD 0099, where you did
  13     Well, it's putrefaction, is what it is. There's       13     the internal examination --                           �
  14     even a chemical called putrescine that produces       14         A. Oh, "Internal Examination." Got it.            �
  15     ����                                                  15         ��                                                �
  16
  17
                So, yeah, it depends on the environment,
         the individual all those factors
                                                               16
                                                               17
                                                                             At the very first paragraph after
                                                                      "Internal Examination," you said it was "limited by   I·
  18            But I w�uld not expect this body -- And        18     decompositional change, including softening and       �
   1
  209
         I don't recollect that it had a particularly unique
         odor at autopsy.
                                                               19
                                                               20
                                                                      darkening of the internal organs."
                                                                             And is it "autolysis"?
                                                                                                                            !
  21          Q. Okay. And that -you did the autopsy           21         A. Autolysis.
  22     about 24 hours later?                                 22         Q. "Autolysis of glandular and mucosal-lined
  23          A. But, remember, it was in a cooler. Yeah.      23     tissue."


                                                                                                                            l
  24          Q. Right. Right.                                 24         A. Yes.                                           i
  25            And your report talks about the lab            25         Q. Do you see that?
                                                                                                                    -�-
                                                                                                  39 (Pages 153 to 156)

                                   SUSAN FRYE COURT REPORTING I 515-284-1972
                                    300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                     Page 40 of 42

CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                               Page 157                                                   Page 159
   1      A. Yes.                                            1           But this-- this tonic water was in her
   2      Q. Okay. Twenty-four hours after she was           2   blood.
   3                                                         3

                                                                                                                       I
       reported to have died,plus being in the cooler,do             Q. Oh,okay.
   4   you think that there was more decompositional         4       A. Yeah.
   5                                                         5


                                                                                                                       I
       change in her than what you would have expected?                  Or urine, actually. Sorry. This one was
   6       A. No. No.                                        6   in her urine.
   7       Q. There was also evidence that she took or       7           So she had consumed it long enough ago
   8   was given either Tylenol, acetaminophen or            8   for it to get into her urine.
   9   ibuprofen shortly before she died.                    9       Q. How long does it typically take for a




                                                                                                                       II
  10      A. Let's see.                                     10   capsule or a tablet to break down in the stomach?
  11          You've got clonidine and quinine, tonic       11       A. It varies. Bioavailability, digestive
  12   water ingredient.                                    12   acids, whatever else in there, like food, these can
  13          I'm not seeing any mention of Tylenol.        13   all change the rate of absorption. And also the
  14      Q. If you had found either a capsule or a         14   physical well being of the individual.
  15   tablet of something in her stomach, you would        15       Q. Okay.
  16   certainly have noted it, wouldn't you?               16       A. So it's variable.
  17      A. I would have mentioned it, yeah. I             17       Q. Have you done autopsies before on people
  18   believe we would have found it in my gross           18   who have bulimia?
  19   examination.                                         19       A. Yeah, unfortunately. It's not as
  20          I mean, like, if she'd just swallowed it      20   uncommon as we'd like.
  21   and it hadn't been absorbed yet-- under "Stomach,"   21           It's not something, unless they recently
  22   ''No tablets or capsules identified."                22   vomited enough to send their electrolytes into
  23      Q. Right.                                         23   disbalance, it's not something you necessarily pick
  24      A. So there's none in her stomach, like           24   up by looking at the chemicals in the vitreous,
  25   she'd just swallowed it, or-- and there's none       25   but-- And chemicals in the blood like that are

                                               Page 158                                                   Page 160
  1    detected.                                             I   rapidly changed by the process of death, so you
  2            And this is done by a toxicology lab          2   have to look at the vitreous.
  3    that's certified-­                                    3          So bulimia, you know, it's unfortunate
  4         Q. Right.                                        4   that somebody - It reminds me of what my clinical
  5         A. -- to do forensic toxicology.                 5   colleagues deal with, that somebody that's 38 still
  6         Q. And they analyzed the contents of her         6   has it. Usually they outgrow it.
  7    stomach; correct? That's when they came up with       7       Q. Would you expect to see in a bulimic some
  8    the tonic?                                            8   damage to the inside of the esophagus from all the
  9        A. No. No. They got that from the blood.          9   bile coming back up?
 10         Q. Oh,they did?                                 10       A. Well, bile is produced in the small
 11        A. From the blood sample and urine sample        11   intestine, and you have to be-- And bulimia
 12    and vitreous.                                        12   varies in severity. So if you're throwing up bile,
 13           But gastric contents, you know, like I        13   you have to get past the stomach and into the small
 14    said, they generally aren't analyzed.                14   bile (sic) to do that. Just to evacuate your
 15           There's a lot of stuff in the stomach,        15   gastric contents doesn't require as much emesis.
 16    and it's hard to extract from-- the substance        16   So--
  17   you're after, so we try to avoid it. And since, if   17       Q. And there's still stomach acid,though;
 18    it's only in the stomach and hasn't been absorbed    18   right?
 19    in the bloodstream yet, it's not going to be an      19      A. There's stomach acid.
 20    acceptable cause of death. So we don't tend to do    20          And, of course, there are ways of
 21    stomach stuff, you know.                             21   concealing it, you know what I mean?
 22           They show that on the TV all the time,        22          If they rinse, you know, their mouth
 23    but that's just not the way it really is.            23   immediately afterwards and so forth, there are ways
 24        Q. I appreciate the explanation.                 24   of reducing the oral effect.
 25        A. I know.                                       25       Q. What about of their - inside of their


                                                                                             40 (Pages 157 to 160)
                                SUSAN FRYE COURT REPORTING I 515-284-1972
                                 300 Walnut Street, #36,Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                      Page 41 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                 Page 161                                                  Page 163      i
   1    esophagus, though, you would see that, wouldn't        I   they are certainly welcome to it.
   2    you?                                                   2       Q. Okay.
   3        A. Well, see, the thing is, is the esophagus       3           We were talking earlier about whether or
   4    starts to break down pretty early.                     4   not you were going to or asked to or anything about
   5           And also reflux esophagitis can cause           5   changing your report and your finding of "Cause of
   6    changes of the squamous, the glandular component,      6   Death: Undetermined."
   7    and that's not bulimia at all.                         7           Do you recall all that testimony?
   8           So you can have alterations in the              8       A. Yeah. You bet.
   9    epithelium that are not related to bulimia. So-        9       Q. All right. Let me ask you this: Do you
  10           But, you know, it's a physiologically          10   ever change an autopsy report or do you amend it?
  11    stressful thing, you know. And, yeah, you read        11       A. Well, I would probably amend it.
  12    about the graphic things where their teeth are        12       Q. And the reason- What I mean by that
  13    eroded and so forth and so on, but not --             13   is, to change it means to change "undetermined" to
  14        Q. That was going to be my next question.         14   whatever it's going to be, and then there's no
  15       A. But not always.                                 15   record of you having-
  16        Q. Because if you had seen any changes to         16       A. Right.
  17    her-                                                  17          No. I would maintain a record always.
  18       A Her dentia                                       18   That's what you do.
  19        Q. - tooth enamel-                                19       Q. Okay.
  20       A. Yeah.                                           20       A. I mean, whether it's a surgical pathology
  21        Q. - you would have noted it; right?              21   specimen or an autopsy case, you maintain a record
  22       A. Well, I would have noted it, yeah.              22   of whatever you issued as a final report initially,
  23           But, again, dentition - maintaining            23   and then you would --
  24    one's dentition also isn't --                         24          So it would be an amended report,
  25           you can have bad dentition secondary to a      25   technically.

                                                Page 162                                                   Page 164
  1     lot of other causes than bulimia So -­                 1       Q. Yes. So there would be a second report
  2     Problematic.                                           2   that came out that said "Amended" so it was clear
  3         Q. On several of the e-mails, as well as I         3   what you had done now changed.
  4     noticed on your folder, there appears to be a file     4       A. Oh, well, yeah, definitely.
  5     number, CC-66-06?                                      5       Q. That's what I needed.
  6         A. Yes.                                            6       A. Yeah.
  7         Q. Is that coded for something?                    7         MS. EMERY: I don't have anything else,
  8         A. Yes. Coroner's Case - No. 66 - 2006.            8   Dr. Bowman, but-
  9            There is a method.                              9         MS. THOMPSON: Dr. Bowman, I have four
 10         Q. The coroner - Is that particular to            10   follow-up questions.
 11     Adams County, or just any of the ones you get?        11         THE WllNESS: Okay.
 12         A. Any coroner's case.                            12         MR. HANSEN: No, you don't.
 13         Q. Okay.                                          13         MS. EMERY: No, you don't. Four for you
 14            We talked about where the slides are kept      14   means-
 15     in your residence.                                    15         MR. HANSEN: Four means more than four.
 16            How come you also have the original            16         MS. THOMPSON: I have a few questions.
 17     autopsy file?                                         17            FURTHER EXAMINATION
 18         A. Well, somebody has to take charge of all       18   BY MS. THOMPSON:
 19     this stuff, and obviously I make it available to      19       Q. You were shown some photographs of Cory
 20     whoever needs it. But, you know, I mean the           20   Lovelace's body at her home where she passed.
 21     coroners -- you know, even the cases they don't       21       A. Yes.
 22     autopsy, you know, they've got folders and folders    22       Q. And I'm specifically talking about
 23     and folders too.                                      23   Exhibit 6 and 5 and 7, the photos of her in bed.
 24            So, I mean, it's not my standard policy        24       A. Okay.
 25     to send everything to them, but if they ask for it,   25         Seven, 6 and 5. Got them.


                                                                                               41 (Pages 161 to 164)
                                 SUSAN FRYE COURT REPORTING I 515-284-1972
                                  300 Walnut Street, #36, Des Moines, IA 50309-2224
  1:17-cv-01201-SEM-EIL # 90-3                       Page 42 of 42
CURTIS LOVELACE, et al. vs DET. ADAM GIBSON, et al.
BOWMAN, JESSICA 11/07/2018

                                                 Page 165                                                                  Page 167     R
   1        Q. Is it your understanding that those three              1              A. They were grossly unremarkable. And the
   2    photos depict how she looked when emergency                   2           irony is, is you can, you know -- the things that
   3    responders came to her home?                                  3           cause fatty change in the liver can spare the
   4        A. That's my understanding.                               4           kidneys. So I didn't take sections of those.          i
   5        Q. In the conversation that you had with Jim              5              Q. Do you agree with the general proposition
   6
   7
        Keller or any e-mails with him, did he ever tell
        you that he himself had been at the scene and had
                                                                      6
                                                                      7
                                                                                  that rigor mortis normally sets in with the
                                                                                  eyelids, the neck and the jaw?                        In
                                                                                                                                        I
   8    observed her body by touching it - "her body"                 8              A. I would say smaller muscles first, yes.
   9    meaning Cory Lovelace's?                                      9                  MR. HANSEN: Okay. That's all I have.
  10        A. I don't recollect.                                    10                  THE WITNESS: Hey.
  11        Q. Have you ever worked on any cases where               11                  MS. THOMPSON: So you have the right,
  12    the person who passed had septicemia that                    12           Dr. Bowman, to see a copy of the transcript that
  13    accelerated the decomposition of their body after            13           the court reporter has typed out to review it to
  14    death?                                                       14           confirm that she's typed out your answers
  15        A. Yes.                                                  15           correctly, or you can waive your signature on this.
  16       Q. Does that occur?                                       16                  THE WITNESS: I am going to waive it,
  17       A. Yes, it does.                                          17           because I have confidence.
  18       Q. You said that you've still got slides at               18                 .MR. HANSEN: I don't have any questions,
  19
  20
        your home. What do you have?
               MS. EMERY: That's five.
                                                                     19
                                                                     20
                                                                                  but I would like to just take a look at the
                                                                                  coroner's here --                                     I�
  21       A. Okay. rm pretty sure it's just the                     21                 THE WITNESS: Sure.
  22    liver, but let me double-chec� because, you know,            22                 MS. THOMPSON: I think we can go off the
  23    we're -- you know, this is -- this is a wee while            23           record, then I --                                     ft
  24
  25
        ago.
               A section of the liver. Looked like I
                                                                     24
                                                                     25
                                                                                         THE WITNESS: Can we go off the record?
                                                                                        MR. HANSEN: Yeah. I'm sorry. Sure.
                                                                                                                                        I
                                                                                                                                        �


                                                Page 166                                                                   Page 168     I




   1    took a section of thyroid and cervix, which were                  1              THE VIDEOGRAPHER: This marks the end of
   2    probably medically driven, not to do with any of                 2        the deposition of Dr. Jessica Bowman. We are going    !

   3    the uncertainty that we've been discussing, but if               3        off the record at 5:47 p.m.                           I


   4    I find any evidence of -- if there's any                         4               (Proceedings concluded.)
   5    abnormality of the cervix, then that has public                  5
   6    health information, for the spouse.                              6                                                              !
   7           And her thyroid was discolored I thought                  7                                                              11
                                                                                                                                        �1
   8    from probably minocycline, which is a drug that can               8
   9    cause discoloration, and not due to pathology. But               9
  IO    the thyroid is a cause of illnesses, so I wanted to              10                                                             �
  11    check it under the microscope and make sure. And                 11                                                             �
  12    they were not contributory.                                      12
  13           It was the liver of interest only. So --              13
  14           MS. THOMPSON: That's all I have.                      14
  15           Tiffi WITNESS: Okay.                                      15
  16           MS. EMERY: We're done.                                    16
  17           MR. HANSEN: I have --                                     17
  18           THE WITNESS: You have more?                               18
  19           See, medicine really is fascinating,                  19


                                                                                                                                        I
  20    guys.                                                        20
  21               FURTHER EXAMINATION                               21
  22    BY .MR. HANSEN:                                              22




                                                                                                               _ __ _J
  23        Q. You did not take any kidney slides.                   23
  24        A. No, I did not.                                        24
  25        Q. Why not?                                              25
         �...,,.                       ·-·                    �·d ;'ft
                                                                              =     -                     =
                                                                                                              42 (Pages 165 to 168)
                                 SUSAN FRYE COURT REPORTING I 515-284-1972
                                  300 Walnut Street, #36, Des Moines, IA 50309-2224
